Exhibit 10.11

 

 

THE EQUITY RESIDENTIAL

 

ADVANTAGE RETIREMENT SAVINGS PLAN

 

(Restated Effective January 1, 2004)

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

Article 1        INTRODUCTION

1

1.01

1

1.02

1

Article 2        DEFINITIONS

2

2.01 Account

2

2.02 Act

2

2.03 Authorized Leave of Absence

2

2.04 Beneficiary

2

2.05 Break in Service

2

2.06 Code

3

2.07 Committee

3

2.08 Company

3

2.09 Compensation

3

2.10 Credited Service

3

2.11 Distribution

4

2.12 Effective Date

4

2.13 Employee

4

2.14 Employee Contributions

5

2.15 Employer

5

2.16 Employer Contributions

5

2.17 Entry Date

5

2.18 Fiduciary

5

2.19 Forfeiture

5

2.20 Former Participant

5

2.21 Fund

5

2.22 Hour of Service

5

2.23 Normal Retirement Date

6

2.24 Participant

6

2.25 Participating Employer

6

2.26 Permanent Disability

7

2.27 Plan

7

2.28 Plan Year

7

2.29 Postponed Retirement Date

7

2.30 Prior Plan

7

2.31 Qualified Domestic Relations Order (QDRO)

7

2.32 Qualified Matching Contribution (QMAC)

7

2.33 Qualified Military Service

7

2.34 Qualified Non-Elective Contribution (QNEC)

7

2.35 Recordkeeper

7

2.36 Related Employer

7

2.37 Related Plan

8

2.38 Retirement

8

2.39 Rollover Contribution

8

 

--------------------------------------------------------------------------------


 

 

Page

2.40 Termination of Employment

8

2.41 Trust or Trust Agreement

8

2.42 Trustee

8

2.43 Valuation Date

8

2.44 Rules of Construction

8

Article 3        PARTICIPATION

9

3.01 Participation

9

3.02 Participation and Rehire

10

3.03 No Contract for Employment

10

Article 4        CONTRIBUTIONS

11

4.01 Pre-Tax Contributions

11

4.02 Suspension of Pre-Tax Contributions

13

4.03 Employer Profit Sharing Contributions

13

4.04 Employer Matching Contributions

14

4.05 Qualified Matching Contributions

15

4.06 Qualified Non-Elective Contributions

15

4.07 Payment of Contributions

15

4.08 Limitations on Contributions

16

4.09 Rollover Contributions

19

Article 5        ACCOUNTS AND ALLOCATIONS

20

5.01 Participant Accounts

20

5.02 Investment Directives

21

5.03 Valuation

22

5.04 Value of Account for Purposes of Distribution

22

5.05 Expenses

23

5.06 Voting of Employer Stock

23

5.07 Errors

23

5.08 Allocations Do Not Affect Vesting

23

5.09 Limitations on Allocations

23

Article 6        DISTRIBUTION AND VESTING

24

6.01 Normal Retirement

24

6.02 Postponed Retirement

24

6.03 Permanent Disability

24

6.04 Distribution Upon Death

24

6.05 Termination of Employment

25

6.06 Disposition of Forfeitures

26

6.07 Valuation and Timing of Distribution

27

6.08 Method of Distribution

29

6.09 Withdrawal of Accounts

30

6.10 Payment to Minors and Incapacitated Persons

32

6.11 Missing Persons

32

6.12 Application for Benefits

33

6.13 Beneficiary

33

 

--------------------------------------------------------------------------------


 

 

Page

6.14 Loans To Participants

34

6.15 Qualified Domestic Relations Orders

38

6.16 Special Distribution Rules

39

Article 7        ADMINISTRATION OF THE PLAN

43

7.01 Named Fiduciaries

43

7.02 Company

44

7.03 Trustee

44

7.04 Plan Administrator

44

7.05 Standard of Fiduciary Duty

46

7.06 Claims Procedure

46

Article 8        AMENDMENT AND TERMINATION

47

8.01 Right to Amend

47

8.02 Termination and Discontinuance of Contributions

48

Article 9        MISCELLANEOUS

50

9.01 Headings

50

9.02 Action by Employer

50

9.03 Spendthrift Clause

50

9.04 Discrimination

50

9.05 Release

50

9.06 Compliance with Applicable Laws

50

9.07 Agent for Service of Process

50

9.08 Merger

51

9.09 Governing Law

51

9.10 Absence of Guarantee

51

Article 10      TOP HEAVY RULES

52

10.01 General Rule

52

10.02 Definitions

52

10.03 Minimum Allocation

53

10.04 Nonforfeitability of Employer Top-Heavy Contribution

53

10.05 Vesting

54

 

--------------------------------------------------------------------------------


 

Article 1

 

INTRODUCTION

 

1.01     Equity Residential, a Maryland real estate trust (the “Company”)
established a Profit Sharing Plan and Trust effective January 1, 1995, known as
the Equity Residential Properties Trust Advantage Retirement Savings Plan.

 

Effective January 1, 2001, Lexford Residential Trust (“Lexford”) and Grove
Property Trust (“Grove”) was merged into the Company and the employees of
Lexford who participated in the Lexford Residential Trust Savings Plan (the
“Lexford Plan”) and the employees of Grove who participated in the Grove
Property Trust 401(k) Retirement Plan (the “Grove Plan”) began participating in
this Plan. Effective July 1, 2001, Globe Business Resources, Inc. (“Globe”), and
the employees of Globe who participated in the Globe Business Resources, Inc.
401(k)/Profit-Sharing Plan (the “Globe Plan”) began participating in this Plan.
The Lexford Plan and Grove Plan were merged into this Plan effective January 1,
2001, and the Globe Plan was merged into this Plan on August 1, 2001. Effective
as of December 31, 2001, two frozen plans previously maintained by subsidiaries
of the Company, the Cardinal Industries, Inc. Retirement Plan (the “Cardinal
Plan”), and the Equity Hotel Savings Trust (the “Hotel Trust”) were merged into
the Plan.

 

The Company hereby amends and restates the Plan to comply with recent
legislation, to incorporate previous amendments, to delete obsolete provisions,
and to make other administrative, technical and conforming changes. The
restatement of the Plan is generally effective as of January 1, 2004, except as
specifically stated otherwise in this Plan document.

 

The Plan was established on a qualified basis, and shall be maintained in such
manner as will continue to meet the applicable qualification requirements of
Section 401 of the Internal Revenue Code of 1986, as amended, and the Employee
Retirement Income Security Act of 1974, as amended. Anything else contained
herein to the contrary notwithstanding, any provision of this amendment and
restatement of the Plan which is required to have an effective date earlier than
January 1, 2004, in order to preserve the qualified status of the Plan under
Section 401 shall be effective as of such date. In the case of a plan that has
been merged into the Plan, any such provision which has an effective date prior
to the date of merger, shall apply to such plan, and shall govern the rights of
participants in such plan, during the period between such effective date and the
date of merger.

 

1.02     The purpose of this Plan is to provide the benefits of a qualified
combined profit sharing and cash or deferred arrangement that is funded, insofar
as the law permits, through pre-tax salary reduction contributions and Employer
contributions, for the exclusive benefit of the Participants and their
Beneficiaries; and this Plan shall be administered and interpreted in accordance
with such purpose. For purposes of Section 401(a)(27) of the Code, the Plan is a
profit sharing plan.

 

2

--------------------------------------------------------------------------------


 

Article 2

 

DEFINITION

 

Certain terms of this Plan have defined meanings which are set forth in this
Article and which shall govern unless the context in which they are used clearly
indicates that some other meaning is intended.

 

2.01     Account shall mean the total Account established and maintained by the
Plan Administrator or Trustee for each Participant, Former Participant, or their
Beneficiaries, to which shall be allocated the Participant’s interest, if any,
in the Fund. Each Account shall be comprised of the sub-accounts described in
Section 5.01.

 

2.02     Act shall mean Public Law No. 93-406, the Employee Retirement Income
Security Act of 1974, as the same has been and may be amended from time to time.

 

2.03     Authorized Leave of Absence shall mean any absence authorized by an
Employer under the Company’s leave of absence policies, provided that all
persons under similar circumstances must be treated alike in the granting of
such Authorized Leaves of Absence and provided further that the Participant
returns within the period of authorized absence. Once approved, a Leave of
Absence begins on the first day the employee is absent from work. An absence
covered under the Family Medical Leave Act shall be considered an authorized
Leave of Absence provided that the Employee returns to employment with an
Employer within the period provided by law. A period of Qualified Military
Service (as hereinafter defined) shall also be considered an Authorized Leave of
Absence. In other cases, the maximum length of an Authorized Leave of Absence is
26 weeks.

 

A period of Authorized Leave of Absence shall not be considered a Break in
Service. Employees will continue to accrue hours of Credited Service for the
number of hours for which they receive compensation while on leave, or for any
period of Qualified Military Service. A person on Authorized Leave of Absence
who does not return to employment with an Employer or a Related Employer when
such Authorized Leave has expired will be considered to have a Termination of
Employment as defined in the leave policies of the Company.

 

2.04     Beneficiary shall mean any person or persons entitled to benefits under
the Plan upon the death of a Participant, as determined under Section 6.13.

 

2.05     Break in Service refers to a Plan Year in which an Employee has 500 or
fewer Hours of Service. Solely for purposes of determining whether the Employee
has incurred a Break in Service, an Employee who is on a Leave of Absence by
reason of: (i) the pregnancy of the Employee; (ii) the birth of a child of the
Employee; (iii) the placement of a child with the Employee in connection with
the adoption of the child by the Employee; or (iv) caring for a child referred
to in (ii) and (iii) above immediately following such birth or placement, shall
be credited with Hours of Service for such Absence. Hours of Service shall be
credited for such Absence at the rate of ten (10) hours per day, or forty-five
(45) hours per week, but no more than 501 hours shall be credited for such
Absence in any Plan Year. Such Hours of Service shall be credited for the Plan
Year in which such Absence occurs if necessary to prevent a Break in Service for
that

 

3

--------------------------------------------------------------------------------


 

Plan Year; otherwise such Hours of Service shall be credited in the next
following Plan Year, but only if necessary to prevent a Break in Service for
that Plan Year.

 

2.06     Code shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.07     Committee shall mean the Administrative Committee, if any, appointed by
the Company under Article 7 to oversee the administration of the Plan.

 

2.08     Company shall mean Equity Residential Properties Trust, a Maryland real
estate trust, and its successors. The Company shall be the Plan Sponsor.

 

2.09     Compensation shall mean the total cash compensation of each Participant
(but only while a Participant) paid by the Employer during any Plan Year,
including bonuses (except as provided below), overtime pay and commissioned
earnings, and before reductions for salary reduction contributions contributed
to this Plan, to a cafeteria plan under Section 125 of the Code, or to a
qualified transportation fringe benefit policy under Section 132(f) of the Code.
Compensation shall not include (i) relocation pay or related payments; (ii)
severance pay; (iii) the rental value of apartments provided to the resident
managers of the rental properties of any Employer; (iv) disposition of incentive
stock options; (v) miscellaneous compensation; (vi) non-qualified stock options;
(vii) tips; or (viii) solely for purposes of Section 4.01, any hire or retention
bonus or other bonus that is not a performance-based incentive bonus.

 

Any Employee’s Compensation for any Plan Year in excess of $170,000 (or such
other amount provided pursuant to Section 401(a)(17) of the Code) shall be
disregarded for all purposes under the Plan. Effective January 1, 2002, $200,000
shall be substituted for $170,000 in the preceding sentence. If an Employee
receives Compensation from more than one Employer for a Plan Year, then his
Compensation from all such Employers shall be aggregated for purposes of
applying the limit of Section 401(a)(17) of the Code for that Plan Year.
Commencing January 1, 1997, the rules requiring the aggregation of compensation
paid to certain family members of Highly Compensated Employees as set forth in
the Plan prior to the Effective Date shall no longer apply.

 

For purposes of determining the Compensation of any Participant employed by a
Participating Employer for the Plan Year in which the Participating Employer
first maintains the Plan, only Compensation earned on and after the effective
date by which the Participating Employer becomes a Participating Employer (or,
if later, the date the individual becomes a Participant) shall be counted under
the Plan.

 

2.10     Credited Service shall mean the number of years of service used to
determine a Participant’s vesting in Employer Contributions made pursuant to
Sections 4.03 and 4.04, which shall be measured in accordance with the following
rules:

 

(a)       Subject to the other rules listed in this Section, an Employee shall
receive one (1) year of Credited Service for any Plan Year during which he earns
1,000 or more Hours of Service for one or more Employers or Related Employers.

 

4

--------------------------------------------------------------------------------


 

(b)       An individual shall not receive any Credited Service for any period of
employment during any Plan Year if he earns less than 1,000 Hours of Service for
one or more Employers or Related Employers during such Plan Year.

 

(c)       Except to the extent specifically provided in Schedule A hereto,
Credited Service shall not include: Hours of Service worked for an entity prior
to the earlier of (i) the date on which it adopted this Plan or (ii) the date on
which it became a Related Employer.

 

(d)       An individual shall not receive Credited Service for any period of
employment which precedes a Break in Service, if:

 

(i)        As of the first day of the Break in Service, the individual was not
entitled to a vested benefit under Section 6.05; and

 

(ii)       The duration of the Break in Service measured in years (complete
months expressed as a fraction of a year) equals or exceeds five (5) years.

 

(e)       Any Participant who ceases to be employed by an Employer but who
remains employed with any Related Employer or any other entity to the extent
provided in Schedule A, shall continue to earn Credited Service as though such
employment was employment with an Employer for purposes of vesting under this
Plan. Such employment also shall be considered as employment by an Employer for
purposes of Section 2.40 and eligibility to receive benefits, but the
contribution provisions of Article 4 shall not apply while he is not employed by
an Employer, notwithstanding any Plan provisions to the contrary.

 

(f)        An Employee’s Credited Service as of the Effective Date of the Plan
shall not be less than the service accrued immediately prior to the Effective
Date of the Plan.

 

2.11     Distribution shall mean payment by the Trustee to or for the benefit of
a Participant, Beneficiary or other person entitled to benefits as provided in
this Plan.

 

2.12     Effective Date shall mean January 1, 2004. Effective Date of the Plan
shall mean January 1, 1995.

 

2.13     Employee shall mean any person engaged in rendering personal services
to and under the control or supervision of an Employer and who is receiving or
accruing compensation from an Employer therefor, including any person on
Authorized Leave of Absence; but excluding any person whose terms of employment
are governed by the provisions of a collective bargaining agreement with respect
to which retirement benefits were the subject of good faith negotiations, unless
such agreement provides for such person’s coverage under the Plan, and any
person who is an independent contractor.

 

A Leased Employee shall not be considered an Employee, but a Leased Employee who
is subsequently hired as an Employee shall be entitled to Credited Service for
the period spent as a Leased Employee to the extent required by Section 414(n)
of the Code and the regulations thereunder, a Leased Employee who is
subsequently employed as an Employee shall be treated as an Employee. For this
purpose, a “Leased Employee” means any individual who is not an Employee and who
provides services for the Employer if: (i) such services are provided

 

5

--------------------------------------------------------------------------------


 

pursuant to an agreement between the Employer and any other person; (ii) such
individual has performed such services for the Employer (or a related person
within the meaning of Section 144(a)(3) of the Code) on a substantially
full-time basis for a period of at least one year; and (iii) effective January
1, 1997, such services are performed under the primary direction and control of
the Employer.

 

2.14     Employee Contributions shall mean contributions made or elected to be
made by or on behalf of a Participant to the Plan as required or permitted under
Section 4.01 of the Plan, as from time to time in effect.

 

2.15     Employer shall mean the Company and/or any Participating Employer, and
any successors or assigns of the Company or of any Participating Employer. Each
Employer shall bear the costs of contributions and may also bear the costs of
reasonable administrative expenses under the Plan for its Employees.

 

2.16     Employer Contributions shall refer to the Employer Profit Sharing
Contributions made under Section 4.03 and the Employer Matching Contributions
made under Section 4.04, and may refer to Qualified Matching Contributions under
Section 4.05 or Qualified Non-elective Contributions under Section 4.06, to the
extent such Contributions are made to satisfy the tests set forth in Section
4.08.

 

2.17     Entry Date shall mean the first day of each payroll period in each Plan
Year.

 

2.18     Fiduciary shall mean any party named as a Fiduciary in Article 7 of the
Plan. Any party shall be considered a Fiduciary of the Plan only to the extent
of any powers and duties specifically allocated to such party under the Plan
which are in the nature of fiduciary powers within the scope of Section 3(2l) of
the Act.

 

2.19     Forfeiture shall mean the cancellation and treatment of the non-vested
portion of a Participant’s Account in accordance with Section 6.06.

 

2.20     Former Participant shall mean an individual who has had a Termination
of Employment, and who was not thereafter re-employed, but who has not received
a complete Distribution of his Account.

 

2.21     Fund shall mean the money and other properties held and administered by
the Trustee in accordance with the Plan and Trust Agreement.

 

2.22     Hour of Service shall mean:

 

(a)       Each hour for which an Employee is paid, or entitled to payment, for
his performance of duties for an Employer or Related Employer.

 

(b)       Each hour for which an Employee is paid, or entitled to payment, by an
Employer or a Related Employer, on account of a period of time during which he
performs no duties (irrespective of whether the employment relationship is
terminated) due to vacation, holiday, illness, incapacity, layoff, jury duty, or
leave of absence; provided that no Employee shall

 

6

--------------------------------------------------------------------------------


 

receive credit for more than 501 Hours of Service for any single continuous
period of nonworking time, except for an Employee in Qualified Military Service.

 

(c)       Each hour for which back pay, irrespective of mitigation of damages,
is either awarded or agreed to by an Employer or Related Employer with respect
to an Employee.

 

The following rules shall apply in the determination of whether an Employee
completes an Hour of Service:

 

(i)        The same hours shall not be credited under subparagraphs (a) or (b)
above, as the case may be, and subparagraph (c) above;

 

(ii)       The rules relating to determining Hours of Service for reasons other
than the performance of duties and for crediting Hours of Service to particular
periods of continuous employment shall be those rules stated in U.S. Department
of Labor regulations 2530.200b-2(b) and (c), respectively.

 

(iii)      In determining Hours of Service an Employee who is employed by an
Employer on other than an hourly rated basis shall be credited with ten (10)
hours per day, or forty-five (45) hours per week for each day or week the
Employee would, if hourly rated, be credited with Service pursuant to Subsection
2.22(a).

 

2.23     Normal Retirement Date shall mean the date a Participant reaches age
sixty-five (65). Each Participant who attains his Normal Retirement Date while
actively employed shall become one hundred percent (100%) vested in his Account
as of such Date, regardless of his years of Credited Service.

 

2.24     Participant shall mean an Employee who becomes eligible to participate
in the Plan as provided in Section 3.01, and shall also include an Employee who
has made a Rollover Contribution, but only for purposes of such Contribution.

 

2.25     Participating Employer shall mean any corporation, partnership or trust
that adopts this Plan and agrees to be governed by the terms and provisions of
this Plan and to participate herein. Upon the adoption of this Plan by a
Participating Employer, its employees shall be considered as Employees for all
purposes of this Plan effective as of the date of adoption, or as of such
earlier date as is specified in the resolution of adoption. No Participating
Employer shall be permitted to become a Participating Employer without the
consent of the Company. The Participating Employer status of any corporation,
partnership or trust shall cease as of the effective date specified in a
resolution of the Company which revokes such status. If any Participating
Employer so ceases to participate hereunder, such event shall not constitute a
partial or complete termination of the Plan except as otherwise provided under
the circumstances by applicable law. The Participating Employers shall be those
entities set forth on Schedule B hereto as in effect from time to time.

 

2.26     Permanent Disability shall mean a physical or mental condition which,
based upon medical reports and other evidence satisfactory to the Plan
Administrator, presumably permanently prevents an Employee from satisfactorily
performing his usual duties for his

 

7

--------------------------------------------------------------------------------


 

Employer or the duties of such other position or job which his Employer makes
available to him and for which such Employee is qualified by reason of his
training, education or experience.

 

2.27     Plan shall mean The Equity Residential Properties Trust Advantage
Retirement Savings Plan, as in effect from time to time, including any amendment
or restatement thereof.

 

2.28     Plan Year shall mean the calendar year.

 

2.29     Postponed Retirement Date shall mean a date following a Participant’s
Normal Retirement Date on which he actually terminates his employment.

 

2.30     Prior Plan shall mean a defined contribution retirement plan that has
been merged into the Plan or from which account balances have been transferred
in a direct trust-to-trust transfer, including the Lexford Plan, the Grove Plan,
the Globe Plan, the Cardinal Plan, the Hotel Trust, and the Wellsford
Residential Property Trust 401(k) Profit Sharing Plan.

 

2.31     Qualified Domestic Relations Order (QDRO) shall mean (1) a qualified
domestic relations order, as defined in Section 414(p) of the Code and Section
206(d) of the Act, entered after December 31, 1984, or (2) a domestic relations
order, entered before January 1, 1985.

 

2.32     Qualified Matching Contribution (QMAC) shall mean an additional
contribution made by the Employer in order to satisfy the requirements of
Section 4.08. This contribution shall be treated as designated in Section 4.05.

 

2.33     Qualified Military Service shall mean a period of time during which an
Employee is serving in the armed forces of the United States provided that the
Employee has reemployment rights under the Uniformed Services Employment and
Reemployment Rights Act of 1994 (or other applicable federal law) and returns to
employment during the period in which his reemployment rights are protected.
Wherever this Plan provides for additional contributions to be made on behalf of
a Participant who returns after Qualified Military Service, such contributions
shall be treated for purposes of all annual limitations on contributions as
having been made in the Plan Year for which they would have been made but for
the Qualified Military Service, shall be based on the Compensation the
Participant would have earned had he been employed during the period of
Qualified Military Service, shall not be credited with any earnings, gains or
losses until actually made, and shall in all other respects be made in a manner
consistent with Code Section 414(u) and the regulations thereunder.

 

2.34     Qualified Non-Elective Contribution (QNEC) shall mean an additional
contribution made by the Employer in order to satisfy the requirements of
Section 4.08. This contribution shall be treated as designated in Section 4.06.

 

2.35     Recordkeeper shall mean the person(s), corporation(s), associations(s),
or a combination of them, whose duties include the tracking and updating of
account values for participants, the tracking of plan activities and total plan
balances and other similar duties.

 

2.36     Related Employer shall mean (i) any corporation that is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code) that
includes any Employer; (ii) any trade or business (whether or not incorporated)
that is under common control (as defined in

 

8

--------------------------------------------------------------------------------


 

Section 414(c) of the Code) with any Employer, (iii) any member of an affiliated
service group (as defined in Section 414(m) of the Code) that includes any
Employer, and (iv) any other entity required to be aggregated with any Employer
under regulations pursuant to Section 414(o) of the Code. For purposes of
Section 5.09, the meanings of (i) and (ii) shall be as modified by Section
415(h) of the Code. The Related Employers shall be those Employers set forth on
Schedule B hereto as in effect from time to time.

 

2.37     Related Plan shall mean any other defined contribution plan (as defined
in Section 415 of the Code) maintained by the Company or by a Related Employer.

 

2.38     Retirement shall mean the termination of employment of a Participant on
his Normal or Postponed Retirement Date.

 

2.39     Rollover Contribution shall mean contributions made by or on behalf of
a Participant to the Plan pursuant to Section 4.09.

 

2.40     Termination of Employment shall mean that an Employee has ceased to be
employed by the Employer and all Related Employers for any of the following
reasons:

 

(i)        Voluntary resignation from service;

 

(ii)       Discharge from service;

 

(iii)      Retirement;

 

(iv)      Death;

 

(v)       Permanent Disability; or

 

(vi)      Loss of Employer or Related Employer status provided that
distributions shall only be made as a result of such loss of status to the
extent permitted by Section 401(k)(10) of the Code, or as provided in Section
6.05(b).

 

An Employee who ceases to be actively employed by reason of an Authorized Leave
of Absence shall not be considered as having a Termination of Employment until
the end of such Leave.

 

2.41     Trust or Trust Agreement shall mean the separate agreement of Trust
entered into between the Company and the Trustee which governs the creation of
the Fund, and all amendments thereto which may hereafter be made.

 

2.42     Trustee shall mean the person(s), corporation(s), association(s), or a
combination of them, acting as Trustee under the Trust Agreement.

 

2.43     Valuation Date shall mean the last business day of the Plan Year. The
Plan Administrator may designate additional Valuation Dates for the purposes of
valuing the assets for (i) updating individual Participant Account Balances for
Participant reporting (ii) performing transfers of account balances among
investment funds for an individual Participant (iii)

 

9

--------------------------------------------------------------------------------


 

processing withdrawals, loans and distributions for individual Participants
and/or (iv) any other individual plan activity or reporting activity as deemed
necessary by the Plan Administrator.

 

2.44     Rules of Construction. A defined term, such as “Retirement,” will
normally govern the definitions of derivatives therefrom, such as “Retire,” even
though such derivatives are not specifically defined and even if they are or are
not initially capitalized. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. Singular and plural nouns and pronouns shall be
interchangeable as the factual context may allow or require. The words “hereof,”
“herein,” “hereunder” and other similar compounds of the work “here” shall mean
and refer to the entire Plan and not to any particular provision or Section.

 

Article 3

 

PARTICIPATION

 

3.01     Participation.

 

(a)       Employees who were eligible to participate in the Plan, or in the
Grove Plan or Lexford Plan, on December 31, 2000, shall continue to be eligible
to participate on the Effective Date.

 

(b)       Except as otherwise provided below, any other individual who is an
Employee on or after the Effective Date shall be eligible to participate in the
Plan on any Entry Date on or after the date he becomes an Employee, provided he
is still an Employee on such Entry Date. Persons who are Employees on December
31, 2000, but who were not previously eligible to participate because they had
not yet completed a year of service as required prior to the Effective Date,
shall be eligible to participate on the Effective Date.

 

(c)       Any person who is retained to provide services for an Employer and who
is classified by the Employer, whether or not pursuant to a written agreement
with such person or his employer, as an independent contractor or as the
employee of a third party, and who is subsequently determined to have been a
common law employee of an Employer by any court or tax authority, shall not be
eligible to participate in the Plan, but if such person subsequently becomes
eligible to participate he shall receive credit for this Credited Service as a
common law employee. The provisions of this subsection (c) are intended to
clarify the eligibility requirements of the Plan as in effect since the
Effective Date of the Plan, and nothing contained herein shall be construed to
imply that such persons were previously eligible to participate.

 

(d)       Any Employee who is a participant in an Advantage Retirement Savings
Plan by virtue of employment with a company listed in Schedule A shall not be
eligible to participate in this Plan.

 

(e)       Any Employee who is covered by a collective bargaining agreement shall
participate in the Plan only if explicitly so provided in the collective
bargaining agreement, and any provisions of such collective bargaining agreement
that provide for such Employees to participate on a basis different from other
Employees shall be deemed incorporated into the Plan

 

10

--------------------------------------------------------------------------------


 

and shall govern with respect to such Employees, to the extent not inconsistent
with the tax qualified status of the Plan or other applicable law.

 

(f)        Any Employee or former Employee of Cardinal Industries, Inc., or
Reserve Square, Inc., whose account in the Cardinal Plan or Hotel Trust is
transferred to this Plan as of December 31, 2001, shall be considered a
Participant with respect to such transferred account only, and shall not be
entitled to any additional allocations or contributions under this Plan,
including the right to make a Rollover Contribution, unless such person becomes
an eligible Employee as provided above.

 

(g)       Any Employee who is a nonresident alien with no United States source
income shall not be eligible to participate in the Plan.

 

3.02     Participation and Rehire.

 

(a)       An Employee’s participation in the Plan shall continue until the
Participant has a Termination of Employment. Any Participant who has a
Termination of Employment shall cease to be a Participant and his benefits shall
thereafter be governed by the provisions of Article 6.

 

(b)       An Employee who was an eligible employee at the time of his
Termination of Employment and who is subsequently rehired shall be eligible to
begin or resume participation immediately.

 

3.03     No Contract for Employment. Participation in the Plan shall not give
any Employee the right to be retained in the Employer’s employ, nor shall any
Employee, upon dismissal from or voluntary termination of his employment, have
any right or interest in the Fund, except as herein provided.

 

Article 4

 

CONTRIBUTIONS

 

4.01     Pre-Tax Contributions.

 

(a)       For each Plan Year or portion thereof, each Employer shall contribute
in cash amounts specified in salary reduction agreements made pursuant to this
Section 4.01. A Participant may enter into a salary reduction agreement with his
Employer pursuant to which he declines the salary reduction opportunity and
elects not to contribute. The Participant may enter into a salary reduction
agreement, in which he designates one to eighteen percent (1 to 18%), expressed
in whole integers, of his Compensation subject to the limitations of this
Article 4, be withheld and contributed on a pre-tax basis by his Employer to the
Plan. Effective January 1, 2002, the maximum percentage that a Participant may
agree to defer shall be increased from eighteen percent (18%) to fifty percent
(50%).

 

(b)       The Plan Administrator may modify the provisions governing the timing
and effect of salary reduction agreements from time to time in a manner that is
not discriminatory in favor of Highly Compensated Employees. Without limiting
the generality of the foregoing, the Plan Administrator may modify the time and
manner in which salary reduction agreements may

 

11

--------------------------------------------------------------------------------


 

be made and modified (including permitting agreements to be made or modified by
voice response system or other electronic means), and may establish rules
permitting Participant’s to specify particular paychecks to which his elected
salary reduction shall or shall not apply (and, in such case, the percentage
limitation described above shall be applied to the aggregate Compensation of the
Participant instead of the Compensation covered by each specific paycheck).
Absent such direction, the elected percentage shall apply equally to each
paycheck covered by the salary reduction agreement. Such election to be valid
shall be in conformance with the form and procedure specified by the Plan
Administrator.

 

(c)       Any former participant in the Lexford Plan or Grove Plan who does not
make a different election shall be deemed to have elected to have the same
percentage withheld from his Compensation under this Plan as the last election
in effect under the Lexford Plan or Grove Plan prior to the Effective Date (but
subject to the maximum percentage permitted under this Plan). The Plan
Administrator may provide for other situations, including future acquisitions,
in which Employees will be deemed to have made salary reduction agreements,
consistent with all applicable laws.

 

(d)       A salary reduction agreement, whether it is for a specific paycheck or
a regular salary reduction agreement, shall be deemed to be entered into by an
Employee on the date on which a properly completed and executed agreement is
received by the Plan Administrator. Properly completed agreements must be
received by the Plan Administrator before the cut-off dates established for the
processing of salary reduction agreements.

 

(e)       If a Participant’s Compensation rate changes while he has a salary
reduction agreement in effect under this Section the elected percentage shall
continue to apply to the new compensation rate, subject to applicable
limitations.

 

(f)        Effective as of the first day of each payroll period, a Participant
may change the percentage of Compensation designated for contribution under his
salary reduction agreement, subject to the limitations of this Article 4. These
changes must be received by the Plan Administrator before the cut-off dates
established for the processing of salary reduction changes. The Plan
Administrator may allow agreements to be entered orally or by other electronic
means if confirmed in writing to the Participant. Unless so changed, or
suspended under Section 4.02, a Participant’s salary reduction agreement shall
continue in effect until the earlier of the Termination of Employment with his
Employer or a termination of the Plan affecting him; provided, however, that the
salary reduction agreement of a Participant who is transferred from employment
with one Participating Employer to employment with another Participating
Employer, without interruption, shall not be affected by such transfers and
shall continue in effect thereafter as if entered into with his new Employer.

 

(g)       No amount shall be contributed on behalf of any Participant under
Section 4.01(a) in an amount which, when considered together with any Pre-Tax
Contributions elected by such Participant and made on his behalf under any other
qualified retirement plan having a cash or deferred arrangement in accordance
with Section 401(k) of the Code, as amended (or any similar or successor
provision of the Code), exceeds the amount set forth in the following table:

 

12

--------------------------------------------------------------------------------


 

Plan Year

 

Maximum Contribution

 

2001

 

$  10,500

 

2002

 

$  11,000

 

2003

 

$  12,000

 

2004

 

$  13,000

 

2005

 

$  14,000

 

2006

 

$  15,000

 

After 2006

 

The limit in effect under Code Section 402(g) for the year

 

 

Any Pre-Tax Contribution that would otherwise exceed the foregoing limitation
for a Plan Year shall be distributed to the Participant, with the income
allocable thereto, not later than April 15 of the following year. If the amount
of a Participant’s Pre-Tax Contributions under this Plan does not exceed the
foregoing limitation, but would cause the Participant’s total elective deferrals
(as defined in Section 402(g) of the Code) for the year to exceed the foregoing
limitation when added to the Participant’s elective deferrals under plans not
maintained by a Related Employer, the Participant may notify the Plan
Administrator and the amount designated by the Participant as necessary to
comply with the foregoing limitation shall be distributed in accordance with the
preceding sentence.

 

(h)       Notwithstanding the foregoing, a Participant who returns to employment
from Qualified Military Service will have the opportunity to make supplemental
Pre-Tax Contributions to the Plan by increasing his rate of deferral over a
make-up period, which shall begin on the date of his reemployment, shall be
equal to three times the period of his Qualified Military Service, up to a
maximum of five years. For purposes of all limitations on contributions under
the Plan, such contributions shall be treated as having been made during the
period of Qualified Military Service.

 

(i)        In any Plan Year commencing on or after January 1, 2002, a
Participant who has attained the age of 50 (or will attain the age of 50 by the
last day of the Plan Year), and who is otherwise precluded from making
additional Pre-Tax Contributions under any provision of this Plan, may enter
into a supplemental salary reduction agreement to have his Employer make
additional Pre-Tax Contributions (“Catch-Up Contributions”) in an amount not to
exceed the lesser of his Compensation for the Plan Year reduced by all other
Pre-Tax Contributions for the Plan Year or the dollar amount set forth in the
following table:

 

13

--------------------------------------------------------------------------------


 

Plan Year

 

Maximum Contribution

 

2002

 

$  1,000

 

2003

 

$  2,000

 

2004

 

$  3,000

 

2005

 

$  4,000

 

2006

 

$  5,000

 

After 2006

 

The limit in effect under Code Section 414(v) for the year

 

 

Catch-Up Contributions shall not be eligible for Employer Matching
Contributions, and shall not be subject to any of the limitations on the amount
of Contributions under this Plan, except for the limits set forth above in this
Section 4.01(i). Except as otherwise provided in the preceding sentence,
Catch-Up Contributions shall be considered Pre-Tax Contributions for all
purposes of this Plan, including without limitation the rules governing the
distribution of excess Pre-Tax Contributions set forth in Section 4.01(g), which
shall be construed by substituting catch-up contributions subject to Section
414(v) of the Code for elective deferrals subject to Section 402(g). The Plan
Administrator may adopt rules and procedures for implementing elections to make
Catch-Up Contributions in accordance with Code Section 414(v).

 

4.02     Suspension of Pre-Tax Contributions.

 

(a)       A Participant may voluntarily suspend Pre-Tax Contributions at any
time by contacting the Plan Administrator. Suspensions will be effective as soon
as administratively practical.

 

The earliest date a Participant may resume Pre-Tax Contributions after a
suspension is on the first day of the first payroll period commencing on or
after the Entry Date next following the effective date of such suspension of
contributions, or any subsequent Entry Date thereafter. Resumptions must be
received by the Plan Administrator before the cut-off dates established for the
processing of salary reduction changes. The Plan Administrator may allow
resumptions to be entered orally or by other electronic means, if confirmed in
writing to the Participant.

 

(b)       Pre-Tax Contributions shall be suspended automatically during periods
in which Compensation is not payable to the absent Employee.

 

4.03     Employer Profit Sharing Contributions.

 

(a)       Each Employer may make a contribution to the Plan for each Plan Year
on behalf of each of the Participants who (i) have satisfied the eligibility
requirements of subparagraphs (a) and (b) and (ii) who either (A) have completed
1,000 or more Hours of Service during the Plan Year and remains employed by the
Employer as of December 31 of the Plan Year, or (B) who incurred a Retirement,
died or had a Termination of Employment due to a Permanent Disability

 

14

--------------------------------------------------------------------------------


 

during the Plan Year. In addition, each Employer may make an Employer Profit
Sharing Contribution on behalf of each Participant who transferred from such
Employer to a company listed on Schedule A provided that such Participant
remained employed by such company as of his last scheduled work day of the Plan
Year, or terminated such employment because he incurred a Retirement, died or
had a termination of Employment due to a Permanent Disability during such Year.
Such contribution, when made, shall be in an amount determined by the Employer
and allocated based on a uniform percentage of the Compensation that each
eligible Participant earned while both eligible to participate and employed by
that Employer for the Plan Year. In addition, each Employer shall make a
contribution on behalf of each Participant who returns from Qualified Military
Service equal to the Employer Profit-Sharing Contributions that would have been
allocated to such Participant’s Account had he been employed during the period
of Qualified Military Service.

 

(b)       A Participant will be eligible to share in the Employer Profit-Sharing
Contributions beginning with the first payroll period after he has completed one
full year as an Employee (counting service with Lexford or Grove or, to the
extent so provided by the Plan Administrator, other employers acquired in the
future). In the Plan Year in which he first becomes eligible, only Compensation
earned after the payroll period in which he becomes eligible to share shall be
counted for purposes of allocating his share of the Employer Profit-Sharing
Contribution. An Employee whose employment is terminated before he is eligible
to share in Employer Profit Sharing Contributions and is later re-hired must
complete a year of employment after being rehired before becoming eligible. An
Employee whose employment is terminated after he has become eligible to share in
the Employer Profit-Sharing Contribution and who is subsequently rehired will be
immediately eligible to share in Profit Sharing Contributions unless he incurred
five (5) consecutive Breaks in Service, in which event he must complete a new
year of employment after being rehired. An Employee who is transferred to a
position in which he becomes eligible to share in Employer Profit Sharing
Contribution after completing a year of employment in a position in which he is
not eligible shall be immediately eligible, but based only on Compensation
earned after the date of transfer.

 

(c)       The amount of each Employer’s Profit-Sharing Contribution for each
Plan Year shall be determined by the Board of Trustees or Directors of the
Employer in its sole discretion, and shall not be limited to the Employer’s net
profits. An Employer may also make separate Profit-Sharing Contributions (or no
Profit-Sharing Contribution) on behalf of different groups of Participants who
are employed by separate operating divisions, which shall be allocated only
among such Participants. On or after January 1, 2002, Employer Profit-Sharing
Contributions may be made by the Company on behalf of Participants who are
employed by the division consisting of the operations purchased from the Lexford
Residential Trust (the “Lexford Division”), and, effective January 1, 2002,
Participants employed by the Lexford Division are eligible to participate in the
Employer Profit-Sharing Contributions.

 

4.04     Employer Matching Contributions.

 

Each Employer shall make Employer Matching Contributions on behalf of each of
the Participants who is eligible to participate in Employer Profit-Sharing
Contributions for the Plan Year (regardless of whether any Employer
Profit-Sharing Contributions are actually made by such Employer). In addition,
each Employer shall make an Employer Matching Contribution on

 

15

--------------------------------------------------------------------------------


 

behalf of each Participant who transferred from such Employer to a company
listed on Schedule A provided that such Participant remained employed by such
company as of his last scheduled work day of the Plan Year, or terminated such
employment because he incurred a Retirement, died or had a Termination of
Employment due to a Permanent Disability during such Year. Each Employer shall
contribute on behalf of each such Participant an amount equal to the
Participant’s Pre-Tax Contributions made while the Participant was employed by
such Employer to the extent they do not exceed 2% of the Participant’s
Compensation earned while the Participant was employed by such Employer for the
Plan Year. In addition to the foregoing, each Employer shall make supplemental
matching contributions with respect to any Participant returning from Qualified
Military Service based upon the supplemental Pre-Tax Contributions the
Participant elects to make pursuant to Section 4.01(h), equal to the amount of
Employer Matching Contributions the Participant would have received had such
Pre-Tax Contributions been made during his period of Qualified Military Service.
Notwithstanding the foregoing, Employer Matching Contributions shall not be made
to the Plan with respect to a Participant to the extent that such contributions
would cause the limitations set forth in Section 4.08(d) to be exceeded for such
Participant with respect to the year for which such contributions are made.

 

4.05     Qualified Matching Contributions. Each Employer may make an additional
Employer Matching Contribution for purposes of satisfying the requirements of
Section 4.08. Such contributions shall be made in amounts determined by each
Employer (and approved by the Company) and allocated among Participants who are
not members of the Highly Compensated Group (as defined in Section 4.08) as
determined by the Company. These contributions shall be 100% vested and shall be
treated as Employer Matching Contributions for purposes of Section 6.

 

4.06     Qualified Non-Elective Contributions. Each Employer may make an
additional Employer Profit Sharing Contribution for purposes of satisfying the
requirements of Section 4.08. Such contributions shall be made in amounts
determined by each Employer (and approved by the Company) and allocated among
Participants who are not members of the Highly Compensated Group (as defined in
Section 4.08) in proportion to the relative Compensation that each eligible
Participant earned while both eligible to participate and employed by that
Employer for the Plan Year. These contributions shall be 100% vested and shall
be treated as Employer Profit Sharing Contributions for purposes of Section 6.

 

4.07     Payment of Contributions.

 

(a)       Pre-Tax Contributions (in an amount specified by the Participant
pursuant to Section 4.01) shall be withheld by the Employer from the
Participant’s Compensation and paid to the Trustee in cash as of the earliest
date on which such Contributions can reasonably be segregated from the Company’s
general assets, but not later than the 15th business day of the month following
the month in which the Participant contributions were withheld. The Employer
Contributions made under Section 4.03, 4.04, 4.05 and 4.06, respectively, shall
be paid to the Trustee, in cash or in Employer stock, within the time for the
Employer to obtain a federal income tax deduction for such payment following the
end of the Plan Year, and such Contributions shall be credited, for purposes of
allocating such Contributions, to the eligible Participants as of the end of the
Plan Year for which they were made.

 

16

--------------------------------------------------------------------------------


 

(b)       All Employer Contributions (including, for purposes of this paragraph,
Pre-Tax Contributions made pursuant to Section 4.01) shall be irrevocable, and
shall never inure to the benefit of the Employer. All Employer Contributions
shall be transferred to the Trustee to be used only in accordance with the
provisions of the Plan. Neither such contributions, nor the income therefrom
shall be used for, or diverted to, purposes other than the exclusive benefit of
the Participants or their Beneficiaries under the Plan and contingently for
defraying reasonable expenses of administering the Plan.

 

Notwithstanding the foregoing provisions of this Section, with respect to all
contributions made under this Article 4 on or after the Effective Date of the
Plan, the following conditions apply:

 

(i)        all such contributions are conditioned on being deductible and shall
be returned to the contributing Employer, to the extent a deduction for such
contribution is disallowed, upon demand and within one year after such
disallowance;

 

(ii)       any such contribution made due to a mistake of fact shall be returned
to the contributing Employer, upon demand and within one year after the
contribution was made; and

 

4.08     Limitations on Contributions.

 

(a)       Regardless of amounts which Participants contribute or elect to have
contributed on their behalf under this Article 4, the total contributions made
by an Employer under Sections 4.01, 4.03, 4.04, 4.05 and 4.06 in any taxable
year of such Employer, taking into consideration contributions to other
qualified retirement plans as well, shall not exceed the maximum amount
deductible by such Employer under Section 404(a) of the Code, as amended from
time to time, and regulations thereunder, nor shall the aggregate contributions
made by all Employers to this Plan in any taxable year exceed the maximum amount
deductible by such Employers in the aggregate or by a Related Employer.

 

(b)       In no event shall an Employer make contributions for any Plan Year
commencing with 1997 that would result in the deferral percentage of the Highly
Compensated Group (as defined in this Section) exceeding the greater of (i) or
(ii) below:

 

(i)        the deferral percentage for all other Employees eligible to
participate in the Plan for the immediately preceding Plan Year, multiplied by
1.25; or

 

(ii)       Alternative Limit; the lesser of:

 

(1)       the deferral percentage of all other Employees eligible to participate
in the Plan for the immediately preceding Plan Year, plus two (2) whole
percentage points; or

 

(2)       the deferral percentage of all such other Employees, multiplied by
2.0.

 

17

--------------------------------------------------------------------------------


 

(c)       For purposes of Subsection (b), the deferral percentage of a group of
Employees shall be the average of the ratios (calculated separately for each
Employee in the group) of the Pre-Tax Contributions made under Sections 4.01 on
behalf of each Employee for the Plan Year to the Employee’s compensation for the
Plan Year. Such ratio for each Employee shall be known as his “individual
deferral percentage.” Solely for the purposes of this Section (except Subsection
(g)), compensation shall have the same meaning as in Section 415 of the Code:
the Participant’s wages (including Pre-Tax Contributions), salaries, fees for
professional service and other amounts for personal services actually rendered
in the course of employment with an Employer maintaining the Plan. For any Plan
Year commencing with 2001, the Plan Administrator may elect to substitute the
current Plan Year for the immediately preceding Plan Year in Subsection
(b)(ii)(1) for purposes of either Subsection (b), Subsection (d), or both. Such
election shall be accomplished by the adoption by the Plan Administrator of a
written resolution not later than the end of the period described in Section
401(b) of the Code with respect to such Plan Year, which shall be considered an
amendment to the Plan and may be reversed for subsequent Plan Years only with
the consent of the Internal Revenue Service.

 

(d)       The Plan Administrator shall make certain that Employer Matching
Contributions made under Section 4.04 satisfy the ACP test in a similar manner
as the ADP test described under Subsection (b), to be applied as if Employer
Matching Contributions were substituted for Pre-Tax Contributions for purposes
of Subsection (b) above. If Employer Matching Contributions do not satisfy such
test for a particular Plan Year, the Plan Administrator may elect to have them
aggregated with Pre-Tax Contributions for this purpose. If the requirements of
Subsection (b) would otherwise not be met for a Plan Year, the Plan
Administrator shall elect, to the extent necessary:

 

(i)        to have any excess Employer Matching Contributions made on behalf of
members of the Highly Compensated Group distributed to the appropriate
Participants for whom such excess contributions were made. Any such distribution
of excess shall be made within 2-1/2 months after the close of the Plan Year to
which it relates, or within such other time period as applicable law and
regulations shall permit without causing the imposition of any applicable tax on
excess contributions.

 

(ii)       to make additional Qualified Matching Contributions or additional
Qualified Non-Elective Contributions for the Plan Year on behalf of one or more
Participants who are not members of the Highly Compensated Group. Once these
additional Qualified Matching or Qualified Non-Elective Contributions have been
allocated, the above tests shall be rerun, using the additional contributions to
help satisfy either the ADP or ACP test, as appropriate.

 

(e)       If a “Multiple Use of the Alternative Limitation,” as defined in Code
Regulation Section 1.401(m)-2(b), occurs in a Plan Year beginning prior to
January 1, 2002, then, notwithstanding any other provision of Subsection 4.08(b)
or Subsection 4.08(d), the test in paragraph 4.08(b)(2) as applied to Employer
Matching Contributions in Subsection 4.08(d) shall not be used to satisfy the
requirements of this Section for Employer Matching Contributions in the same
Plan Year that the test contained in paragraph 4.08(b)(2) is used to satisfy the

 

18

--------------------------------------------------------------------------------


 

requirements of this Section with respect to Pre-Tax Contributions. If the
preceding sentence shall be applicable for a Plan Year, then the Plan
Administrator shall determine whether to use the test in paragraph 4.08(b)(2) to
satisfy the requirements of this Subsection 4.08(d) with respect to Employer
Matching Contributions, or to use the test in paragraph 4.08(b)(2) to satisfy
the requirements of Subsection 4.08(b) with respect to Pre-Tax Contributions for
such Plan Year. This subsection (e) shall no longer apply effective January 1,
2002.

 

(f)        To the extent necessary to comply with the limitations set forth in
Subsection (b), during such period as applicable law allows and after any
adjustments under Section 5.07(b) the Plan Administrator shall refund to
affected Participants in the Highly Compensated Group the excess contributions
made under Section 4.01 for the Plan Year on behalf of some or all Participants
in the Highly Compensated Group. For Plan Years beginning on or after January 1,
2002, an amount which would otherwise be required to be distributed to a
Participant may be recharacterized as a Catch-Up Contribution to the extent the
Participant is eligible to make Catch-Up Contributions for such year.

 

For Plan Years prior to 1997, the amount so refunded shall be determined for
each Participant in the Highly Compensated Group by determining the maximum
deferral percentage permitted for the Highly Compensated Group under Subsection
(b) and then reducing the individual deferral percentage of those Participants
in the Highly Compensated Group whose individual deferral percentage exceeds the
maximum deferral percentage for the Highly Compensated Group. Such reduction
shall be made in an amount of sufficient size to reduce the overall deferral
percentage for the Highly Compensated Group to a level such that Subsection (b)
shall be satisfied. The amount so refunded shall be determined on a step-down
basis so that the individual deferral percentage of the affected Participant(s)
who elected the highest individual deferral percentage shall be first lowered to
the level of the affected Participant(s) who elected the next to the highest
individual deferral percentage. If further overall reductions are required to
achieve compliance with Subsection (b), both of the above Participants’ or
groups of Participants’ individual deferral percentages will be lowered to the
next highest level, and so on continuing until sufficient total reductions have
occurred to achieve compliance with Subsection (b).

 

Starting with the 1997 Plan Year, the total amount to be refunded shall be
determined by using the method described above, and such amount shall then be
allocated among the Highly Compensated Participants in such manner that the
deferral amount of the Highly Compensated Participant(s) who deferred the
greatest amount shall be first lowered to the level of the Participant(s) who
deferred the next greatest amount. If further overall reductions are required to
achieve compliance with Subsection (b), both of the above Participants’ or
groups of Participants’ deferral amounts will be reduced to the next greatest
level, and so on continuing until sufficient total reductions have occurred to
achieve compliance with Subsection (b).

 

Excess contributions, adjusted for earnings and losses, shall be refunded to the
affected Highly Compensated Employees as soon as practicable. In no event,
however, shall such excess contributions be left undistributed any later than
the last day of the Plan Year following the Plan Year in which such excess
contributions were made.

 

19

--------------------------------------------------------------------------------


 

(g)       Effective January 1, 1997, for all purposes of the Plan, the term
“Highly Compensated Group” means a group, determined separately for each Plan
Year, consisting of each Employee who is eligible to participate in the Plan and
who:

 

(i)        in the Plan Year or preceding Plan Year was a 5% owner (as defined in
Section 416(i)(1)(B)(i) of the Code); or

 

(ii)       in the preceding Plan Year, received compensation from one or more
Employers in excess of the amount determined under the following table and (if
the Plan Administrator so elects) was among the top 20% of all Employees when
ranked in order of total compensation.

 

Determination Plan Year

 

Compensation in Preceding Plan Year

1997-2000

 

80,000

2001-2002

 

85,000

2003

 

90,000

After 2003

 

Indexed amount under Code Section 414(q)

 

The determination of who is included within the “Highly Compensated Group” shall
be made consistent with Section 414(q) of the Code. The Plan Administrator is
authorized to utilize any elective or alternative method of determining Highly
Compensated Employees and the election permitted by Treasury Regulation Section
1.414(q)-1T, A-14(b)(4), which is hereby provided for in the Plan.

 

For purposes of this Subsection (g), “compensation” shall have the meaning set
forth in Section 415(c)(3) of the Code. For purposes of this Section, the term
Limitation Year means the Plan Year.

 

(h)       For purposes of satisfying the testing requirements of paragraph (b)
the Plan Administrator may, from time to time, and upon written notification to
the Participant, reduce the amount of elective Employee Contributions being
deposited into the Plan on behalf of the Highly Compensated Group. If such
Contributions have been reduced pursuant to this Subsection, the Plan
Administrator may subsequently increase a Participant’s contribution level, up
to the level specified in the salary reduction agreement on record, as test
results permit.

 

4.09     Rollover Contributions.

 

(a)       Upon hire by a Participating Employer and any time thereafter an
Employee may contribute to the Plan as a Rollover Contribution cash balances
distributable from any qualified Profit Sharing, Saving/Thrift, Money Purchase
Pension, Target Benefit, Defined Benefit, Employee Stock Ownership, Cash
Balance, or Keogh Plan. Effective January 1, 2002, and subject to restrictions
imposed by the Plan Administrator, an Employee may also make a Rollover
Contribution from an Individual Retirement Account (but not from a Roth IRA), or
from an annuity described in Section 403(b) of the Code or a plan described in
Section 457(b) of the Code and maintained by a governmental employer.

 

(b)       A Rollover Contribution shall be allocated to the investment funds
pursuant to a special investment directive governing such Contribution. Once
deposited in the funds, any

 

20

--------------------------------------------------------------------------------


 

subsequent changes to the investment of the Rollover Contribution balances will
be governed by Section 5.02.

 

(c)       Rollover balances shall not be included in discrimination testing as
set forth in Section 4.08(b).

 

(d)       No rollover or transfer shall be accepted from any qualified plan
which would result in this Plan becoming legally required to provide any
qualified joint and survivor annuity or qualified preretirement survivor annuity
benefits pursuant to Treasury Regulation 1.401(a)-20.

 

Article 5

 

ACCOUNTS AND ALLOCATIONS

 

5.01     Participant Accounts. The Recordkeeper shall establish and maintain a
separate Account for each Participant. Such Account shall be credited with all
contributions on behalf of the Participant. The Account of each Participant
shall consist of such sub-accounts as are deemed by the Plan Administrator
necessary or appropriate under the circumstances, including the following:

 

(a)       One sub-account (hereinafter referred to as the “Pre-Tax Contribution
Account”) shall reflect the contributions made pursuant to the Participant’s
salary reduction agreement(s) under Section 4.01, and investment earnings or
losses thereon, in addition to any Pre-Tax Contributions and earnings
attributable to a Prior Plan. The

 

(b)       One sub-account (hereinafter referred to as the “Rollover Account”)
shall reflect any amounts transferred to the Fund with respect to a Participant
pursuant to Section 4.09, and investment earnings or losses thereon. No further
contributions will be allowed into this sub-account, except as provided for
under Section 4.09.

 

(c)       One sub-account (hereinafter referred to as the “Employer Profit
Sharing Contribution Account”) shall reflect any contributions made to the Fund
with respect to a Participant pursuant to Section 4.03, and investment earnings
or losses thereon.

 

(d)       One sub-account (hereinafter referred to as the “Employer Matching
Contribution Account”) shall reflect any contributions made to the Fund with
respect to a Participant pursuant to Section 4.04, and investment earnings or
losses thereon.

 

(e)       One sub-account (hereinafter referred to as the “Qualified Matching
Contribution Account”) shall reflect any contributions made to the Fund with
respect to a Participant pursuant to Section 4.05, and investment earnings or
losses thereon.

 

(f)        One sub-account (hereinafter referred to as the “Qualified
Non-elective Contribution Account”) shall reflect any contributions made to the
Fund with respect to a Participant pursuant to Section 4.06, and investment
earnings or losses thereon.

 

(g)       Amounts transferred to the Plan upon the merger of a Prior Plan into
the Plan shall be credited to the subaccount which corresponds to the type of
contribution made to the

 

21

--------------------------------------------------------------------------------


 

Prior Plan. Notwithstanding the foregoing, the Plan Administrator may provide
for the amounts transferred from a Prior Plan to be credited to one or more
separate sub-accounts if such amounts need to be segregated in order to preserve
Prior Plan distribution or vesting rights, or for any other purpose determined
by the Plan Administrator.

 

5.02     Investment Directives.

 

(a)       Each Participant shall direct, pursuant to procedures established by
the Plan Administrator, the allocation of his Accounts among the investment
funds described in Section 5.02(c), subject to the restrictions described in the
last sentence of Section 5.02(d). Each allocation shall be in one (1) percent
increments. Such direction applies generally to the entire Account, except that
cash dividends paid on shares of the Employer that are held in the Employer
Stock Fund shall be automatically reinvested in the applicable Employer shares.

 

(b)       A Participant’s initial investment directive shall allocate his entire
Account (except for any amounts allocated to the Employer Stock Fund if so
required under Section 5.02(d)), together with all subsequent contributions to
the Account for so long as the directive remains in effect. Any investment
directive shall remain in effect until changed by a new directive. The Plan
Administrator shall permit Participants to make new directives at any time,
subject to such limitations as the Plan Administrator may adopt for
administrative purposes, which limitations will apply to all Participants on a
nondiscriminatory basis, and be consistent with Section 404(c) of the Act and
the Department or Labor regulations thereunder. Any such new investment
directive shall allocate the Participant’s future contributions among the funds.
Subject to such rules as the Plan Administrator prescribes, a Participant may
also reallocate among the funds amounts previously credited to the Participant’s
Account. Properly completed initial and new directives must be received by the
Plan Administrator before the cut-off dates established for the processing of
investment directives and changes. The Plan Administrator may allow initial and
new directives to be entered orally or by other electronic means, if confirmed
in writing to the Participant. The Plan Administrator shall determine the
investment of the Accounts of Participants who do not provide investment
directives. In the case of amounts transferred from a Prior Plan, the Plan
Administrator may provide for such amounts to be invested in the investment
funds that most closely resemble the risk and reward characteristics of the
funds in which the Participant had elected to invest his account in the Prior
Plan.

 

(c)       The Plan Administrator shall establish investment funds, and shall
add, delete and change investment funds as it deems appropriate. At any time,
the Plan shall offer at least three investment funds:

 

(i)        each of which is diversified;

 

(ii)       each of which has materially different risk and return
characteristics;

 

(iii)      which in the aggregate enable the Participant or Beneficiary by
choosing among them to achieve a portfolio with aggregate risk and return
characteristics at any point within the range normally appropriate for the
Participant or Beneficiary; and

 

22

--------------------------------------------------------------------------------


 

(iv)      each of which when combined with investments in the other alternatives
tends to minimize through diversification the overall risk of a Participant’s or
Beneficiary’s portfolio.

 

(d)       The Plan Administrator may establish one or more Employer Stock Funds
to hold shares of the Employer contributed as Employer Profit Sharing
Contributions or shares received prior to 1995 and deposited into the Plan by
Participating Employers. Each Employer Stock Fund shall hold shares of one of
the Participating Employers. Participation in each Employer Stock Fund shall be
limited to participants who are Employees of the applicable Participating
Employer. If the Plan Administrator establishes one or more Employer Stock
Funds, at least three other investment funds meeting the above requirements
shall be offered into which a Participant may transfer amounts previously
credited to the Participant’s Employer Profit Sharing Contribution Account. In
no event may a Participant transfer amounts into the Employer Stock Fund
pursuant to an investment directive.

 

(e)       If the Plan Administrator discontinues offering an investment fund,
Participants will be given the option to move their Fund balances to the other
available funds.

 

(f)        The Plan Administrator may impose restrictions on investment
directives to keep fund balances from moving into or out of certain investment
funds.

 

(g)       Except to the extent that the Plan Administrator shall decide with
respect to a fund or funds, the Plan Administrator shall satisfy such conditions
set forth in the U.S. Department of Labor regulations regarding circumstances
under which Plan fiduciaries would not be liable for losses resulting from
Participant-directed investments in accordance with Section 404(c) of the Act,
as are within the scope of the Plan Administrator’s authority and discretion.
Such conditions include providing a Participant a reasonable opportunity to: (i)
give investment instructions to the Plan Administrator; (ii) obtain sufficient
information to make informed decisions with regard to investment alternatives
available under the Plan, and incidents of ownership appurtenant to such
investments, and (iii) choose, from a broad range of investment alternatives,
the manner in which some or all of the assets in his account are invested.

 

5.03     Valuation. On each Valuation Date, the Recordkeeper shall establish new
account balances which shall reflect each Account’s (and sub-account’s) proper
portion of the net income earned on, expenses and charges against, and the
appreciation and/or depreciation of the respective investment funds in which the
Account has been invested since the previous Valuation Date.

 

In determining such new Account balances, the Recordkeeper shall adjust the
portion of each Participant’s Account invested in each respective fund on the
basis of the actual investment return experienced by each fund. For purposes of
such adjustment, all assets of the Trust Fund shall be valued at their fair
market value as of each Valuation Date.

 

5.04     Value of Account for Purposes of Distribution.

 

(a)       Upon a Participant’s Termination of Employment, the value of such
Participant’s Account (and of the respective sub-accounts) for purposes of
determining the vested amount, if any, to be distributed in accordance with
Article 6 shall be equal to the value of the Participant’s

 

23

--------------------------------------------------------------------------------


 

Account as of the Month-end Valuation Date coinciding with or next following the
date of Termination of Employment.

 

(b)       All amounts held for distribution to a Participant shall continue to
be adjusted on each Valuation Date following the Termination of Employment in
accordance with Section 5.03 until the entire Account has been paid to the
Participant, but no additional contributions shall be made to the Account after
the Termination of Employment, except (i) as provided in Sections 4.03, 4.04,
4.05 and 4.06 with respect to any final Employer Contributions which may be due
on behalf of the Participant; or (ii) to take account of additional compensation
after the Participant’s Termination of Employment.

 

(c)       Notwithstanding any provision herein to the contrary, any distribution
made hereunder to or with respect to a Participant shall be net of the then
outstanding balance of any loan made to such Participant pursuant to Section
6.14.

 

5.05     Expenses. To the extent consistent with applicable law, the Plan
Administrator may authorize that (i) reasonable administrative expenses may be
deducted from plan earnings, (ii) direct charges for expenses may be made
directly to a Participant’s account for specific activities requested by that
Participant.

 

5.06     Voting of Employer Stock. If the Plan offers an Employer Stock Fund as
an investment fund, the Plan Administrator shall direct the Trustee how to vote
all shares of stock held in the Stock Fund with respect to all voting rights and
occasions for the exercise of same.

 

5.07     Errors. Where an error or omission is discovered in any Participant’s
Account or in any payment made to a Participant, the Plan Administrator shall
make appropriate corrective adjustments as soon as possible after discovery of
such error, but no later than the end of the Plan Year in which the error or
omission is discovered.

 

5.08     Allocations Do Not Affect Vesting. The fact that an allocation has been
made shall not operate to vest in any Participant any right or interest in or to
any specific Account balance or assets of the Fund, except as herein provided.

 

5.09     Limitations on Allocations.

 

(a)       The amount of Annual Additions which may be credited to a
Participant’s Account under this Plan for any Limitation Year shall not exceed
the “maximum permissible amount” as set forth in Section 415 of the Code.
“Maximum permissible amount” means the lesser of:

 

(i)        $30,000 ($40,000 effective January 1, 2002), as indexed pursuant to
Code Section 415(d); or

 

(ii)       25 percent (100 percent effective January 1, 2002) of the
Participant’s compensation for such Limitation Year.

 

(b)       “Annual Additions” means the total of: (a) Company contributions
(Employer Matching Contributions, Employer Profit Sharing Contributions,
Qualified Matching and

 

24

--------------------------------------------------------------------------------


 

Qualified Non-Elective Contributions) allocated to a Participant’s Account under
this Plan and any Related Plan during any Limitation Year; (b) the amount of
Employee contributions made by the Participant under this Plan and any Related
Plan; and (c) forfeitures allocated to a Participant’s Account under this Plan
and any Related Plan.

 

(c)       For purposes of this Section, “compensation” shall mean the total
compensation paid to the Employee by all Employers and Related Employers that is
reportable in Box 1 of Form W-2 for the Limitation Year, plus all elective
deferrals and exclusions from income under Section 402(g), 125, or 132(f) of the
Code.

 

(d)       For purposes of this Section, “Limitation Year” means the Plan Year.

 

(e)       To the extent that annual additions to this Plan with respect to a
Participant exceed the “maximum permissible amount” for a Limitation Year, then
the Participant’s Pre-Tax Contributions (including earnings and losses thereon)
allocated for the Limitation Year shall be returned to the Participant to the
extent described in Treasury Department regulation 1.415-6(b)(6)(iv). Excess
annual additions for the Limitation Year that are not returned in accordance
with the prior sentence, shall be carried forward to the next following
Limitation Year and used to reduce future Employer contributions for affected
Participants, as described in Treasury Department regulation 1.415-6(b)(6)(ii).

 

Article 6

 

DISTRIBUTION AND VESTING

 

6.01     Normal Retirement. Each Participant whose employment with the Employer
continues until his Normal Retirement Date shall be entitled to retire under
this Plan. In the event of such normal retirement, all amounts credited to the
Participant’s Account valued in accordance with Section 5.04 shall be
distributed to the Participant in the manner hereinafter provided.

 

6.02     Postponed Retirement. Subject to Subsection 6.07(b), in the event that
a Participant continues his employment after his Normal Retirement Date, the
Participant shall continue to be treated in all respects as a Participant until
his actual retirement from employment with the Employer. In the event of such
postponed retirement, the Participant shall not be entitled to a distribution
from the Plan until his actual retirement from employment with the Employer.
Upon such actual retirement, all amounts credited to the Participant’s Account
as of such actual retirement, valued in accordance with Section 5.04, shall be
distributed to the Participant in the manner provided hereinafter.

 

6.03     Permanent Disability. In the event that a Participant shall have a
Termination of Employment because of Permanent Disability, all amounts credited
to the Participant’s Account as of such termination date, valued in accordance
with Section 5.04, shall become fully vested and be distributed to Participant
in the manner hereinafter provided.

 

6.04     Distribution Upon Death. Should any Participant die prior to his
Termination of Employment under the Plan, all amounts credited to the Account of
such Participant as of the date of death, valued in accordance with Section
5.04, shall become fully vested and shall be

 

25

--------------------------------------------------------------------------------


 

distributed to such deceased Participant’s Beneficiary or Beneficiaries in the
manner provided herein.

 

6.05     Termination of Employment.

 

(a)       Upon a Participant’s Termination of Employment for any reason other
than Retirement, Permanent Disability or Death, the Participant shall be
entitled to the vested portion of his Account, valued in accordance with Section
5.04, which shall be distributed in the manner hereinafter provided. That
portion of the Participant’s Account that is not vested upon Termination of
Employment shall be subject to forfeiture in accordance with Section 6.06.
Notwithstanding the foregoing, if within 30 days of Termination of Employment,
the Participant becomes employed by a company listed on Schedule A, and if the
Participant does not consent to an immediate distribution, then his account is
held pending further accrual of vesting credit until he is no longer employed by
any company on Schedule A.

 

(b)       In the case of a sale or other transfer of a portion of an Employer’s
business, Participants whose employment is transferred to a successor employer
in connection with the sale shall be considered to have incurred a Termination
of Employment only if (i) the transfer constitutes a “separation from service”
as defined in Section 401(k)(2)(B)(i)(I) of the Code (or an event described in
Section 401(k)(10)), and (ii) the Accounts of the Participants involved are
transferred to a plan maintained by the successor in a transaction meeting the
requirements of Section 414(l) of the Code.

 

(c)       The vested portion of any Participant’s Account shall be determined as
follows:

 

(i)        A Participant shall always be 100% vested in his Pre-Tax Contribution
Account, Rollover Contribution Account, Qualified Matching Contribution Account
and Qualified Non-Elective Contribution Account.

 

(ii)       A Participant shall be vested in a percentage of his Employer Profit
Sharing Contribution and Employer Matching Contribution Accounts based on his
years of Credited Service as of the date of his Termination of Employment in
accordance with the following vesting schedule:

 

Years of Credited Service

 

Vested Percentage

Less than 2

 

0%

2

 

25%

3

 

50%

4

 

75%

5 or more

 

100%

 

26

--------------------------------------------------------------------------------


 

(iii)      Except as modified in this Section 6.05(c), the vested percentage for
the Prior Plan Balances Account shall be governed by the vesting provisions of
the prior plan.

 

(iv)      The vested percentage for the Prior Plan Balances Account for
individuals who were active in the Wellsford Residential Property Trust 401(k)
Profit Sharing Plan shall be determined in accordance with the following
schedule:

 

Years of Credited Service

 

Vested Percentage

Less than 2 years

 

0%

2 years, but less than 3

 

20%

3 years, but less than 4

 

40%

4 years, but less than 5

 

60%

5 years or more

 

100%

 

(v)       The vested portion of the Accounts of Participants who formerly
participated in the Lexford Plan, the Grove Plan or the Globe Plan shall be
determined under the provisions of this Plan, but shall in no event be less than
the vested portion of their Accounts in the Lexford Plan, Grove Plan, or Globe
Plan determined as of the day immediately prior to the day on which they began
to participate in this Plan.

 

6.06     Disposition of Forfeitures.

 

(a)       As of the date that a Participant has a Termination of Employment
under circumstances which do not entitle him to 100% of his Employer Profit
Sharing Contribution or Employer Matching Contribution Account, the portion of
his Account which is not vested is shall be forfeited, subject to restoration
under Section 6.06(b). Forfeited amounts shall be used as promptly as
practicable to pay expenses of the Plan and Trust payable after the date of
forfeiture, and otherwise shall be applied to reduce the amount of Employer
Contributions. Until so used, forfeited amounts will be credited to one or more
separate suspense accounts which shall earn a fixed rate or money market rate of
interest unless the Plan Administrator directs the use of any other investment
option.

 

While a single suspense account is maintained for Forfeitures, the Forfeitures
therein which are available to be applied against Employer Profit Sharing and
Matching Contributions shall be applied against such Contributions of each
contributing Employer, in proportion to each respective Employer’s Profit
Sharing or Matching Contributions (as the case may be). If a separate suspense
account is maintained with respect to each Employer, and only Forfeitures
attributable to Employees of a particular Employer are credited to that
Employer’s Forfeiture suspense account, then the Plan Administrator shall direct
that amounts in proportion to the respective balances of each such suspense
account be used to pay Plan and Trust expenses and

 

27

--------------------------------------------------------------------------------


 

any remaining balance in each such account shall be applied only against the
Employer Profit Sharing and Matching Contribution obligations (in that order of
priority) of the Employer with respect to which such account is maintained.

 

(b)       If (i) the Plan Administrator, pays to any terminated Participant who
is not 100% vested in his Account, the vested portion of his Account prior to
the time such Participant has incurred five (5) consecutive Breaks in Service
and (ii) such Participant resumes employment as an Employee after receipt of
such distribution and before incurring five (5) consecutive Breaks in Service,
then the provisions of this Section 6.06(b) shall be applicable. Upon such
reemployment, the Participant may repay the vested portion received as such
distribution within five (5) years after rehire. If and only if the Participant
makes such repayment, the forfeited portion of the Participant’s Account shall
be restored to his credit and an additional Employer contribution in that amount
shall be made for that purpose. In the event of any subsequent Termination of
Employment occurring after the date of such reemployment, the Participant’s
vested interest in his Employer Accounts shall not be less than the amount
determined, as of the appropriate Valuation Date, as follows:

 

(i)            If the distribution has not been repaid:

 

X

 

=

 

P (ABL + F + D) - D,

 

 

 

 

 

Where:

 

 

 

 

 

 

 

 

 

X

 

=

 

the amount of his vested interest in his Employer Accounts;

 

 

 

 

 

P

 

=

 

the Participant’s vested percentage as determined under Section 6.05;

 

 

 

 

 

ABL

 

=

 

the balance in his Employer Accounts (excluding the forfeited balances);

 

 

 

 

 

F

 

=

 

the amount previously forfeited from the Participant’s Employer Accounts;

 

 

 

 

 

D

 

=

 

the amount previously distributed to the Participant from his Employer Accounts;

 

(ii)           Once the distribution has been repaid, and the forfeitures have
been restored to the Participant’s Account:

 

X

 

=

 

P (AB),

 

 

 

 

 

Where:

 

 

 

 

 

 

 

 

 

X

 

=

 

the amount of his vested interest in his Employer Accounts;

 

 

 

 

 

P

 

=

 

the Participant’s vested percentage as determined under Section 6.05;

 

28

--------------------------------------------------------------------------------


 

AB

 

=

 

the balance in his Employer Accounts (includes the repaid distribution and
restored forfeitures);

 

The Trustee shall thereafter distribute, in accordance with this Article 6, the
Participant’s vested interest in his Account, as determined above, and any
nonvested balance in his Account shall be a Forfeiture.

 

6.07     Valuation and Timing of Distribution.

 

(a)       Subject to the rules in this Section, distributions shall be made as
soon as practicable after a Participant’s Termination of Employment, but not
later than sixty (60) days after the end of the Plan Year in which the
Termination of Employment occurred.

 

(b)       Distributions shall be valued as of the Valuation Date following the
date of Termination of Employment except (i) distributions delayed pursuant to
subsection (d) shall be valued as of the Valuation Date next following the Plan
Administrator’s receipt of the Participant’s consent to receive the
distribution; and (ii) distributions delayed pursuant to subsection (c) shall be
valued as of the Valuation Date with respect to which the related contributions
are first reflected on the quarterly account statement provided to the
Participant.

 

(c)       If a Participant is entitled to an allocation of contributions under
Sections 4.03, 4.04, 4.05 and/or 4.06 for the Plan Year containing his
Termination of Employment date, the Participant shall be allowed to defer
receipt of his distribution until the Valuation Date next following the date as
of which such allocation is made. If a Participant makes contributions under
Section 4.01 for any portion of the calendar quarter after his Termination of
Employment date, his distribution shall be deferred until the Valuation Date
next following the quarter the contributions are made.

 

(d)       If at any time the distributable balance in a terminated Participant’s
Account, or the portion thereof payable to a Beneficiary, does not exceed $5,000
($3,500 for Plan Years prior to 1998), the total remaining balance shall be
distributed to the Participant or Beneficiary in a single lump sum. For
distributions prior to March 22, 1999, the foregoing sentence shall apply only
if the Participant’s Account balance never exceeded $5,000 ($3,500) immediately
prior to an earlier distribution. Effective January 1, 2002, for this purpose
the balance in the Participant’s Account shall not include any balance in his
Rollover Account.

 

The distributable balance of a Participant’s Account to a Participant or
Beneficiary who is entitled to begin receiving the balance in his Account prior
to 90 days after the date on which he receives a restated summary plan
description describing the changes made by the restatement of the Plan effective
January 1, 2001, and whose distributable balance exceeds $5,000, may be
distributed, with the Participant’s or Beneficiary’s consent, in any form
permitted by the Plan prior to such restatement (including any form permitted by
a Prior Plan in which the Participant was a participant). Such consent may be
submitted, on forms provided by the Plan Administrator, at any time after
Termination of Employment, in accordance with the Plan Administrator’s schedule
for processing distributions. If the terminated Participant or Beneficiary does
not consent to such a distribution, then no distribution may be made to him

 

29

--------------------------------------------------------------------------------


 

prior to the end of the Plan Year in which such Participant either dies or
attains his Normal Retirement Date (whichever occurs first).

 

(e)       Unless the Participant otherwise elects, a distribution be made no
later than sixty (60) days after the close of the Plan Year which contains the
latest of (1) the date on which the Participant attains the earlier of age 65 or
his Normal Retirement Date, (2) the tenth (10th) anniversary of the year in
which the Participant commenced participation in the Plan, or (3) the
Participant’s Termination of Employment.

 

(f)        The account balances of former employees of Cardinal Industries, Inc.
that were transferred to this Plan upon the merger of the Cardinal Plan and do
not exceed $5,000 shall be distributed to such former employees in a single lump
sum as soon as administratively feasible following the merger. To the extent the
Plan Administrator is unable to locate any such former employee, his account
balance shall be forfeited and reallocated, subject to restoration, as provided
in Section 6.11.

 

(g)       Notwithstanding the foregoing provisions of this Section, in no event
shall any portion of a Participant’s Pre-Tax Contribution Account, Qualified
Matching Contribution Account or Qualified Non-Elective Contribution Account be
withdrawn or distributed even pursuant to a “qualified domestic relations
order,” as defined in Section 414(p) of the Code) prior to the Participant’s
Termination of Employment or attainment of age 59-1/2, whichever occurs first,
except as otherwise provided in Section 6.09.

 

(h)       Notwithstanding the foregoing, distributions under the Plan generally
shall commence not later than April 1st following the calendar year in which
such Participant attains age 70-1/2. In the case of a Participant who is still
employed, and is not a 5% owner, within the meaning of Section 416(i)(1)(B)(i)
of the Code, in the year in which he attains age 70-1/2, distribution shall
commence not later than April 1st of the year in which his employment is
terminated.

 

(i)        Notwithstanding any provisions hereunder, any distribution form or
other right available under a Prior Plan that is protected under Section 411 of
the Code shall be available with respect to applicable balances of the Prior
Plan Balances Account, but only to the extent required by law. In the case of a
Participant whose Account is transferred from a Prior Plan that provides for
distributions in any form other than a lump sum on or after the Effective Date,
distribution shall be permitted in such form only for a Participant whose
Account becomes distributable before December 31, 2001, and thereafter shall be
distributable only in a lump sum as provided herein, provided that such lump sum
shall otherwise be available at the same times and on the same terms that such
other form of distribution was available under the Prior Plan.

 

(j)        As of the date that a Participant attains the age of 59 1/2, such
Participant may withdraw his Vested Balance.

 

6.08     Method of Distribution.

 

(a)       The method of distribution for all benefits shall be a single sum
payment.

 

30

--------------------------------------------------------------------------------


 

(b)       If distribution is to commence by reason of the death of the
Participant, then the Participant’s Account shall be paid to the Participant’s
Beneficiary within five (5) years after the date of the Participant’s death in
accordance with this Section 6.08.

 

(c)       Distributions may be made wholly or partly in cash or in kind as
allowed by the Plan Administrator, provided that no discrimination in value
results therefrom and provided that distributions shall be made in cash unless
the Participant or his or her Beneficiary otherwise elects in a manner
acceptable to the Plan Administrator, including orally or by other electronic
means, if confirmed in writing to the Participant or Beneficiary prior to
implementation.

 

(d)       The Plan Administrator in conjunction with the Recordkeeper shall
issue directions to the Trustee and/or transfer agent concerning the recipient,
the commencement and the method of distribution of all benefits which are to be
paid from the Trust Fund pursuant to the Plan.

 

(e)       No later than fourteen (14) days after a distribution is made in lump
sum form under this Plan, the Plan Administrator shall provide the recipient
with a written notice of the federal income tax treatment applicable to a lump
sum distribution, as and to the extent required by Section 402(f) of the Code,
as amended, and proper regulations thereunder.

 

(f)        Distributions pursuant to this Section shall be made in the name of
the Participant with 20% (or such other amount required by law) withheld for tax
purposes, or shall be made in the name of an IRA or Trustee for the full amount
of the distribution in accordance with the following:

 

(g)       If a Participant timely elects to have a distribution payable
hereunder paid directly to an eligible retirement plan, and specifies the
eligible retirement plan to which such distribution is to be paid (in such form
and at such time as the Plan Administrator may prescribe), such distribution
shall be made in the form of a direct rollover or trustee-to-trustee transfer to
the eligible retirement plan so specified.

 

(i)        For purposes of this Section 6.08(f), the term “eligible rollover
distribution” has the meaning given to such term by Section 401(f)(2)(A) of the
Code. Effective January 1, 1999, the term “eligible rollover contribution” shall
not include any hardship distribution described in Section 410(k)(2)(B)(i)(IV).

 

(ii)       For purposes of this Section 6.08(f), the term “eligible retirement
plan” has the meaning given to such term by Section 401(c)(8)(B) of the Code,
except that a qualified trust shall be considered an eligible retirement plan
only if it is a defined contribution plan, the terms of which permit the
acceptance of rollover distributions.

 

(iii)      For purposes of this Section 6.08(f), to the extent allowed under
Section 402 of the Code, an alternative payee entitled to receive an eligible
rollover distribution from the Plan pursuant to a qualified domestic relations
order, and a surviving Beneficiary of a deceased Participant, shall

 

31

--------------------------------------------------------------------------------


 

have the same right to elect a transfer of their benefit as a Participant is
accorded under this Section.

 

(iv)      Within a reasonable time before making an eligible rollover
distribution, the Plan Administrator shall provide, in accordance with Section
401(f)(1) of the Code, to the recipient of such distribution, a written
explanation of the recipient’s transfer rights under this Section 6.08(f) and of
the required withholding of tax on the distribution if such a transfer were not
elected.

 

6.09     Withdrawal of Accounts.

 

(a)       A Participant may elect to withdraw, in cash, any portion of the
Pre-Tax Contributions from his Pre-Tax Contribution Account, but not earnings
thereon, and any portion of the Rollover Account, determined as of the Valuation
Date preceding the date of his request, that is not being used as security for a
loan under Section 6.14. His request for withdrawal shall be submitted to the
Plan Administrator in writing not less than sixty (60) days prior to the desired
withdrawal date (or such lesser period as the Plan Administrator may allow to
accommodate financial emergencies). The Participant shall provide such further
information as the Plan Administrator may request in support of the withdrawal
request. The Plan Administrator shall approve or disapprove the withdrawal
request in accordance with any applicable regulations under Section 401(k) of
the Code and such rules, consistent with any such regulations, as the Plan
Administrator shall adopt and apply uniformly to similarly situated
Participants.

 

(b)       Unless the Participant has attained age 59-1/2, he shall not be
entitled to a withdrawal of Pre-Tax Contributions except in the event and to the
extent of “financial hardship.” For purposes of this Section, “financial
hardship” means an immediate and heavy financial need occurring in the
Participant’s personal affairs which cannot reasonably be satisfied from other
resources available to the Participant. Such hardship shall be determined by the
Plan Administrator from appropriate evidence furnished by the Participant and in
accordance with applicable regulations under Section 40l(k) of the Code. Unless
the Plan Administrator decides, from time to time, to determine financial need
on the basis of all relevant facts and circumstances, a Participant’s financial
need shall be deemed sufficiently immediate and heavy to justify a hardship
withdrawal under this Section only with respect to:

 

(i)        medical expenses described in Section 213(d) of the Code previously
incurred by the Participant, his spouse or dependents (as defined in Section 152
of the Code), or necessary for any of these persons to obtain medical care
described in Section 213(d) of the Code;

 

(ii)       the purchase (excluding mortgage payments) of a principal residence
for the Participant;

 

(iii)      payment of tuition and related educational fees for the next twelve
months of post-secondary education for the Participant, his spouse, children or
dependents;

 

(iv)      the need to prevent eviction of the Participant from his principal
residence or foreclosure on the mortgage of his principal residence;

 

32

--------------------------------------------------------------------------------


 

(v)       funeral expenses of a family member of the Participant; or

 

(vi)      any other circumstance determined by the Internal Revenue Service to
constitute immediate and heavy financial need for this purpose.

 

A Withdrawal shall not be treated as necessary to satisfy an immediate and heavy
financial need of an Participant to the extent the amount of the Withdrawal is
in excess of the amount required to relieve the financial need or to the extent
such need may be satisfied from other resources that are reasonably available to
the Participant. This determination generally is to be made on the basis of all
relevant facts and circumstances. The Participant’s resources include those
assets of an Participant’s spouse and minor children that are reasonably
available to the Participant. However, property held for the Participant’s child
under an irrevocable trust or under the Uniform Gifts to Minors Act shall not be
treated as a resource of the Participant. The amount of an immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
Withdrawal. A Withdrawal generally may be treated as necessary to satisfy a
financial need if the Plan Administrator relies upon the Participant’s written
representation, unless the Employer or Plan Administrator has actual knowledge
to the contrary, that the need cannot reasonably be relieved:

 

(i)        Through reimbursement or compensation by insurance or otherwise;

 

(ii)       By reasonable liquidation of the Participant’s assets, to the extent
such liquidation would not itself cause an immediate and heavy financial need;

 

(iii)      By cessation of Pre-Tax Contributions under the Plan; or

 

(iv)      By other distributions or nontaxable (at the time of the loan) loans
from plans maintained by the Employer or by any other employer, or by borrowing
from commercial sources on reasonable commercial terms in an amount sufficient
to satisfy the need.

 

A need cannot be reasonably relieved by one of the actions listed above if the
effect would be to increase the amount of the need. Notwithstanding (iii) above,
a Participant may, but shall not be required to, suspend or cease his or her
Pre-Tax Contributions in the event the Employer relies upon such Participant’s
written representation regarding the amount of withdrawal necessary to satisfy a
financial need.

 

(c)       No Participant will be permitted to receive any portion of his
Employer Profit Sharing, Matching Contribution, Qualified Matching or Qualified
Non-elective Accounts, except as a distribution in accordance with Sections 6.01
through 6.07 and as a loan in accordance with Section 6.14.

 

6.10     Payment to Minors and Incapacitated Persons. In the event that any
amount is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, shall determine:

 

33

--------------------------------------------------------------------------------


 

(i)        by payment to the legal representative of such minor or such person;

 

(ii)       by payment directly to such minor or such person; or

 

(iii)      by payment to any other person/entity caring for such person.

 

The Trustee shall make such payments as directed by the Plan Administrator,
without the necessary intervention of any guardian or like fiduciary, and
without any obligation to require bond or to see to the further application of
such payment. Any payment so made shall be in complete discharge of the Plan’s
obligation to the Participant and his Beneficiaries.

 

6.11     Missing Persons. In the event that all, or any portion, of the
distribution payable to a Participant or his Beneficiary hereunder shall remain
unpaid solely by reason of the inability of the Plan Administrator to locate
such Participant or his Beneficiary, after sending a certified or registered
letter, return receipt requested to the last known address, then the Plan
Administrator may attempt to ascertain the whereabouts of such Participant or
Beneficiary, through programs established by the Social Security Administration
or the Internal Revenue Service. However, if such efforts should fail to locate
such Participant or Beneficiary, then the remaining amount distributable with
respect to such Participant or his Beneficiary shall be forfeited and
reallocated in the same manner as a Forfeiture. In the event a Participant or
Beneficiary is located subsequent to his benefit being reallocated, and such
person claims such reallocated benefit, such benefit shall be restored out of
current year Forfeitures (or if necessary an additional contribution by such
person’s Employer), unadjusted for gains or losses. In the event that the Plan
is terminated, the benefits maintained in an account under the Plan, on the date
of such termination, for the benefit of a Participant, Beneficiary, or Alternate
Payee who cannot be located, shall be maintained outside the Plan. Any such
benefits may be maintained by the establishment of an individual retirement
arrangement or the purchase of an annuity (as described in Sections 408(a) or
(b) of the Code), or by another method which meets applicable Department of
Labor requirements. The Plan Administrator shall have the sole discretion in
determining which method or manner, or combination thereof, from among the
preceding, shall be utilized for the purpose of maintaining such benefits. The
duty of the named Fiduciaries hereunder, to maintain any such benefits under the
Plan, shall be extinguished upon the placement of such benefits outside the Plan
in the manner described in this paragraph.

 

6.12     Application for Benefits. Notwithstanding Section 6.08, the Plan
Administrator may require a Participant or Beneficiary to complete and file with
the Plan Administrator certain forms as a condition precedent to the payment of
benefits. The Plan Administrator may rely upon all such information given to it,
including the Participant’s current mailing address. It is the responsibility of
all persons interested in distributions from the Trust Fund to keep the Plan
Administrator informed of their current mailing addresses.

 

6.13     Beneficiary.

 

(a)       Each Participant may designate one or more Beneficiaries and successor
Beneficiaries (including, without limitation, one or more trustees) to receive
any distributions provided herein by reason of his death, or may change any such
designation, upon such forms and under such rules (as to manner of becoming
effective and other matters) as the Plan

 

34

--------------------------------------------------------------------------------


 

Administrator shall deem appropriate, provided, that no natural Beneficiary so
designated, not living on the date fixed for distribution, nor any other
Beneficiary not in existence on such date, shall be entitled to receive any
distributions hereunder, and payment shall be made to the next successor
designated Beneficiary, if any. To the extent determined by the Plan
Administrator, a designation of a beneficiary made under a prior plan will
continue to apply under this Plan until changed by the Participant. In the event
that a Participant has no valid Beneficiary designation in effect at the time of
his death, his entire Account balance shall be distributed to his estate.

 

(b)       In the case of a Participant who has been married for at least one
year at the time of his death, any designation of a Beneficiary other than the
Participant’s spouse shall not be valid without the consent thereto of the
Participant’s spouse. The spouse’s consent (i) shall be irrevocable, (ii) must
be in writing, (iii) must acknowledge both the particular designated Beneficiary
(including any class of Beneficiaries or any contingent Beneficiaries) and the
effect of the designation, and (iv) must be witnessed by a notary public or by a
Plan representative designated for such purpose by the Plan Administrator. If
the Participant establishes to the satisfaction of the Plan Administrator that
such spousal consent cannot be obtained, either because there is no spouse, the
spouse cannot be located or such other circumstances as the Secretary of the
Treasury may prescribe, then the Participant’s designation will be valid without
spousal consent. Any spousal consent given or waived under this Subsection (c)
shall be valid only with respect to the spouse who gives such consent or cannot
be located and only with respect to the specific Beneficiary consented to. The
Participant may revoke a designation made under this Section at any time before
his benefits commence without his spouse’s further consent, but any change to a
different designated Beneficiary other than his spouse will require his spouse’s
further consent in the manner provided in this Subsection, unless the spouse has
given a sufficient general consent to changes in Beneficiaries in accordance
with regulations under Section 401(a)(9) of the Code. Designations of contingent
or successor beneficiaries who become eligible for benefits only if the spouse
does not survive the Participant do not require spousal consent under this
Subsection.

 

(c)       In the event that a Participant does not designate a Beneficiary, or
if for any reason such designation shall be legally ineffective or revoked, or
if no designated Beneficiary is living at the time any distribution is to be
made, then the distribution shall be made to the then surviving members of the
following classes of persons, with preference for classes in the order listed,
in equal shares among class members should there be more than one class member
then living:

 

(1)       spouse;

 

(2)       children (including children by adoption);

 

(3)       parents (including adopting parents);

 

(4)       brothers and sisters (including brothers and sisters of the half blood
and brothers and sisters by adoption); and

 

(5)       the executor or administrator of the Participant’s estate.

 

35

--------------------------------------------------------------------------------


 

(d)       The Plan, Trust and their fiduciaries shall be fully protected in
making distributions to the next successor Beneficiary under Subsection (a), (b)
or (c) if, within six (6) months after any date fixed for distribution, they
have no actual knowledge that a predecessor Beneficiary survived, or was
existing on, such date. Nothing in this Section 6.13 shall be deemed to impair
the right of any person not described in this Section to benefits under this
Plan solely in accordance with a “qualified domestic relations order,” as
provided in Section 9.03 of the Plan.

 

6.14     Loans To Participants.

 

(a)       Loans from the Plan may only be made to Participants who are employed
by the Employer (or Participating Employer, if applicable). Such individuals are
referred to herein as “Eligible Borrowers.” The number of loans which may be
outstanding at any time shall be one (1) unless otherwise provided in the Plan’s
loan policy. A loan may not be refinanced, unless otherwise provided in the
Plan’s loan policy. Prior to January 1, 2002, Loans shall not be made to any
Owner-Employee or Shareholder-Employee. Within each Eligible Borrower’s Account,
there shall be maintained a loan subaccount solely for the purpose of effecting
loans from the Eligible Borrower’s Account to the Eligible Borrower. The Plan’s
loan policy shall set forth all loan rules and restrictions.

 

A Participant shall not be required to obtain the consent of his or her Spouse
prior to obtaining a loan from the Plan, unless the loan policy specifically
provides otherwise. If such consent is required, such consent shall be in
writing and shall be witnessed by a representative of the Plan or by a notary
public.

 

(b)       Availability of Loans.

 

(i)        Application for a loan shall be made to the Plan Administrator or its
delegate in the form and manner specified by the Plan Administrator. The
decisions by the Plan Administrator or its delegate on loan applications shall
be made on a reasonably equivalent, uniform and non-discriminatory basis. Loans
shall only be repaid by payroll deduction, unless otherwise provided in the loan
policy. The Plan Administrator or its delegate may change the terms of any
outstanding loan to the extent required by applicable law to reflect economic
and other differences affecting the individuals’ ability to repay any loan.

 

(ii)       Notwithstanding anything herein to the contrary, no loan shall be
made to an Eligible Borrower during a period in which the Plan Administrator is
making a determination of whether a domestic relations order affecting the
Eligible Borrower’s Account is a qualified domestic relations order, as defined
in Section 414(p) of the Code. Further, if the Plan Administrator is in receipt
of a qualified domestic relations order with respect to any Eligible Borrower’s
Account, it may prohibit such Eligible Borrower from obtaining a loan until the
rights of the alternate payee entitled to benefits under such order are
satisfied.

 

36

--------------------------------------------------------------------------------


 

(c)       A Plan loan shall be derived from and the amount available for a loan
shall be based on, the Eligible Borrower’s vested interest in his Accounts,
based on the most recent valuation available to the Plan Administrator on the
date the loan is approved. The minimum loan available is $1,000. The maximum
loan available is the lesser of (i) 50% of the Eligible Borrower’s vested
interest in his or her Account; or (ii) $50,000, reduced by the highest
outstanding balance of any Plan loan to such Eligible Borrower during the
twelve-month period ending on the day before the loan is made.

 

(d)       Terms of Loan.

 

(i)        A loan shall be secured by a lien on the Eligible Borrower’s interest
in the Plan, to the maximum extent permitted by the relevant provisions of the
Code, the Act, and any regulations or other guidance issued thereunder.

 

(ii)       The interest rate on a loan shall be a reasonable rate of interest as
defined by the Plan Administrator or an authorized representative of the Plan
Administrator.

 

(iii)      The principal amount and interest on a loan shall be repaid no less
frequently than quarterly by level payroll deductions (or payment by other than
payroll deduction, if permitted in the loan policy) during each payroll period
in which the loan is outstanding; provided, however, that an Eligible Borrower
may prepay the full amount due under the loan at any time without penalty. No
partial prepayments shall be permitted. The Eligible Borrower may elect a
repayment term of 1, 2, 3, 4 or 5 years from the date of a payroll period within
one month of the date of the distribution of the loan from the Plan. A longer
period may be permitted under the loan policy for purchase of the Participant’s
principal residence. Notwithstanding the foregoing, a loan may provide that no
payments shall be made for up to six (6) months during a period in which an
Eligible Borrower is on an Authorized Absence without pay.

 

(iv)      Each loan shall be evidenced by a promissory note, evidencing the
Eligible Borrower’s obligation to repay the borrowed amount to the Plan, in such
form and with such provisions consistent with this Section 6.14 as are
acceptable to the Plan Administrator or its delegate. All promissory notes shall
be deposited with the Trustee or an authorized representative of the Trustee.

 

(v)       Under the terms of the loan agreement, the Plan Administrator or a
representative of the Plan Administrator may determine a loan to be in default,
and may take such actions upon default in accordance with Section 6.14(f).

 

(vi)      If an Eligible Borrower is transferred from employment with an
Employer to employment with an Affiliate, within thirty (30) days of Termination
of Employment, he or she shall not be treated as having a severance from

 

37

--------------------------------------------------------------------------------


 

Service or a separation from employment and the Plan Administrator or its
delegate shall make arrangements for the loan to continue to be repaid in
accordance with the loan agreement. For this purpose, the Plan Administrator may
authorize the transfer of the loan to a qualified plan maintained by such
Affiliate. In the absence of such arrangements, the loan shall be deemed to be
in default upon such Eligible Borrower’s transfer. The Plan Administrator may
also authorize the transfer of a loan to another qualified plan of the Employer.

 

(e)       Distribution and Repayment of Loan.

 

(i)        The loan proceeds shall be transferred to the Eligible Borrower’s
loan subaccount by the Trustee and shall be derived from the Eligible Borrower’s
interest in the Investment Funds on a pro rata basis. The loan proceeds shall be
distributed from the loan subaccount to the Eligible Borrower on the same day as
they are received by the loan subaccount.

 

(ii)       Repayments of Plan loans shall be made to the Eligible Borrower’s
loan subaccount. Such repayments shall be immediately transferred from the loan
subaccount, credited to the Eligible Borrower’s Account and invested in the
Investment Funds in the same proportions as his or her current contributions are
invested, as soon as administratively practicable after they are received by the
loan subaccount.

 

(f)        Events of Default and Action Upon Default.

 

(i)        If an Eligible Borrower does not repay the principal and accrued
interest with respect to a Plan loan at the times required by the terms of the
loan, the loan shall be in default and the unpaid balance of the loan, together
with interest thereon, shall become immediately due and payable. Such default
shall constitute a deemed distribution of the unpaid loan amount (including any
interest thereon). Further, upon an Eligible Borrower’s severance from Service
or separation from employment, such loan shall be deemed to be in default and
the unpaid balance of the loan, together with interest thereon shall become due
and payable within a reasonable period after such event. If, before a loan is
repaid in full, a distribution is required to be made from the Plan to an
alternate payee under a qualified domestic relations order (as defined in
Section 414(p) of the Code) and the amount of such distribution exceeds the
value of the Eligible Borrower’s Account less the amount of such outstanding
loan, plus accrued interest, if any, the unpaid balance thereon shall become
immediately due and payable. The Trustee shall satisfy the indebtedness to the
Plan before making any payments to the Eligible Borrower, a Beneficiary or any
alternate payee. In addition to the foregoing, the loan agreement may include
such other events of default as the Plan Administrator shall determine are
necessary or desirable to safeguard the assets of the Plan in

 

38

--------------------------------------------------------------------------------


 

order to secure and preserve the assets of the Trust and prevent the loss of
principal and interest.

 

(ii)       Upon the default of any Eligible Borrower, the Plan Administrator, or
its designate in its sole discretion, may direct the Trustee to take such action
as the Plan Administrator or its designate may reasonably determine to be
necessary in order to preclude the loss of principal and interest, including:

 

(1)       demanding immediate repayment of the outstanding amount on the loan
(including principal and accrued interest); or,

 

(2)       if the loan is not repaid within 90 days of the request for repayment,
causing a foreclosure of the loan to occur by distributing the promissory note
to the Eligible Borrower or otherwise reducing the Eligible Borrower’s Account
by the value of the loan. For these purposes, such loan shall be deemed to have
a fair market value equal to its face value (including accrued but unpaid
interest) reduced by any payments made thereon by the Eligible Borrower. In the
event of any default, the Eligible Borrower’s prior request for a loan shall be
treated as the Eligible Borrower’s consent to an immediate distribution of the
promissory note representing a distribution of the unpaid balance of any such
loan. The loan agreement shall include such provisions as are necessary to
reflect such consent. In all events, however, no foreclosure on the
Participant’s loan shall be made until the earliest time a distribution may
occur without violating any provisions of Sections 401(a) or (k) of the Code and
the regulations issued thereunder.

 

(g)       The loan policy shall set forth the specific provisions for
Participant Loans, and is herein incorporated as part of the Plan by reference.
The loan policy shall include (i) the identity of the person or position
authorized to administer the Participant Loan program; (ii) a procedure for
applying for Loans; (iii) the basis on which Loans shall be approved or denied;
(iv) limitations (if any) on the types and amounts of Loans offered; (v) the
procedure under the program for determining a reasonable rate of interest; (vi)
the types of collateral which may secure a Participant Loan; (vii) the events
constituting default and the steps that shall be taken to preserve Plan assets
in the event of such default; and (viii) any other terms and conditions
applicable to loans as determined by the Plan Administrator. Loans shall be
available to Plan Participants on a nondiscriminatory basis without regard to
any individual’s race, color, religion, sex, age or national origin. The Plan
Administrator shall have the authority to amend the loan policy at any time,
including amendments that alter any of the foregoing provisions of this Section
6.14, subject to the requirements of Section 72(p) of the Code and Section
408(b)(1) of the Employee Retirement Income Security Act of 1974.

 

(h)       The originals of all promissory notes and other forms requested by the
Trustee in respect of any Loan shall be retained by the Trustee (or an
authorized representative of the

 

39

--------------------------------------------------------------------------------


 

Trustee), or the Plan Administrator (or an authorized representative of the Plan
Administrator) as long as the Loan is outstanding.

 

6.15     Qualified Domestic Relations Orders.

 

(a)       All rights and benefits, including elections, provided to a
Participant in this Plan shall be subject to the rights afforded to any
alternate payee under a Qualified Domestic Relations Order. The Plan
Administrator is authorized to and shall establish written procedures to
effectuate the requirements for administering Qualified Domestic Relations
Orders.

 

(b)       No withdrawal may be made under this Plan by a Participant during the
period in which the Plan Administrator is making a determination of whether a
domestic relations order affecting the Participant’s Account is a Qualified
Domestic Relations Order. Further, if the Plan Administrator is aware that a
Qualified Domestic Relations Order is being sought with respect to a
Participant’s benefit, the Plan Administrator may restrict the Participant’s
ability to obtain any withdrawal otherwise available under the Plan until the
Plan Administrator has determined that such withdrawal would not be inconsistent
with any such order or that no such order shall be submitted. If the Plan
Administrator is in receipt of a Qualified Domestic Relations Order with respect
to any Participant’s benefit, it may prohibit that Participant from obtaining a
withdrawal until the alternate payee’s rights under such order are satisfied.

 

(c)       No distribution may be made to a Participant during the period in
which the Plan Administrator is making a determination of whether a domestic
relations order affecting the Participant’s benefit is a Qualified Domestic
Relations Order. Further, if the Plan Administrator is aware that a Qualified
Domestic Relations Order affecting a Participant’s benefit is being sought, it
may prohibit such Participant from commencing to receive a distribution until
the Plan Administrator has determined that such distribution would not be
inconsistent with any such order or that no such order shall be submitted. If
the Plan Administrator is in receipt of a Qualified Domestic Relations Order
with respect to any Participant’s benefit, it may prohibit such Participant from
receiving a distribution until the alternate payee’s rights under such order are
satisfied.

 

(d)       If the Plan Administrator is in receipt of a Domestic Relations Order,
or the Plan Administrator is otherwise aware that a Qualified Domestic Relations
Order affecting a Participant’s Account is being sought, the Plan Administrator
may take such actions as necessary (including, without limitation, restricting
the Participant’s ability to withdraw, borrow, or direct the investment of funds
in his or her Account) in order to administer the Plan consistently with the
terms of any such Qualified Domestic Relations Order.

 

(e)       Notwithstanding any other provision of the Plan, in the event that a
Qualified Domestic Relations Order is received by the Plan Administrator,
benefits shall be payable in accordance with such order and with Section 414(p)
of the Code and Section 206(d) of the Act. Payments may be made prior to the
Participant’s “earliest retirement age” (as defined in Section 414(p) of the
Code and Section 206(d) of the Act), and are not subject to any other
distribution or withdrawal restrictions provided in this Plan. The amount
payable to the Participant and to any other person other than the alternate
payee named in the order shall be adjusted accordingly.

 

40

--------------------------------------------------------------------------------


 

Pursuant to Section 1.411(a)-11(c)(6) of the Income Tax Regulations,
distributions to an alternate payee under the Plan shall not require the consent
of the alternate payee, except as shall be provided for in the Qualified
Domestic Relations Order applicable to such alternate payee. Any amounts held
for the benefit of an alternate payee under the Plan shall be immediately
distributable, without the consent of the alternate payee, after the Plan
Administrator has determined that an order is a Qualified Domestic Relations
Order, pursuant to the Plan’s written administrative procedures for
administering Qualified Domestic Relations Orders.

 

(f)        In the absence of a Beneficiary designation in the Qualified Domestic
Relations Order, the alternate payee shall be treated as a single Participant
under the Plan and the alternate payee’s interest shall pass to his or her
estate or other individuals, in accordance with the terms of the Plan.

 

(g)       If this Plan is a Participant-Directed Plan as provided under Article
V, the alternate payee shall be entitled to direct the investment of his or her
own separate interest, unless the Qualified Domestic Relations Order provides
otherwise. Tax basis in Nondeductible Employee Contributions shall be allocated
on a pro rata basis, based on the ratio of the alternate payee’s benefit to the
Participant’s total benefit (including the portion of his or her benefit
assigned to the alternate payee). Alternate payees shall not be entitled to
borrow money under the Plan’s loan provisions.

 

6.16     Special Distribution Rules.

 

(a)       The provisions of this Section 6.16 shall apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year. The requirements of this Section will take precedence over
any inconsistent provisions of the Plan. All distributions required under this
Article will be determined and made in accordance with the Treasury Regulations
under Code Section 401(a)(9).

 

(b)      Time and Manner of Distribution.

 

(i)        Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

(ii)       Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(1)       If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

41

--------------------------------------------------------------------------------


 

(2)       If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, distribution to a Designated Beneficiary who is not the
surviving spouse will be made by no later than December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

 

(3)       If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(4)       If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.16(b)(ii),
other than Section 6.16(b)(ii)(1), will apply as if the surviving spouse were
the Participant.

 

For purposes of this Section 6.16(b)(ii) and Section 6.16(d), unless Section
6.16(b)(ii)(4) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 6.16(b)(ii)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 6.16(b)(ii)(1).

 

(iii)      Forms of Distribution. Unless the Participant’s interest is
distributed in a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Sections 6.16(c) and 6.16(d).

 

(c)       Required Minimum Distributions During Participant’s Lifetime.

 

(i)        Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant’s lifetime, the minimum amount that will
be distributed for each Distribution Calendar Year is the lesser of:

 

(1)       the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 

(2)       if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

 

42

--------------------------------------------------------------------------------


 

(ii)       Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.16(c) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

(d)       Required Minimum Distributions After Participant’s Death.

 

(i)        Death On or After Date Distributions Begin.

 

(1)       Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the longer of the remaining
Life Expectancy of the Participant or the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as follows:

 

(A)      The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)      If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

(C)      If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the beneficiary in the year of the Participant’s
death, reduced by one for each subsequent year.

 

(2)       No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no Designated Beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by

 

43

--------------------------------------------------------------------------------


 

the Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(ii)       Death Before Date Distributions Begin.

 

(1)       Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in
Section 6.16(d)(i).

 

(2)       No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(3)       Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 6.16(b)(ii)(1), this Section
6.16(d)(ii) will apply as if the surviving spouse were the Participant.

 

(e)       Definitions. The following definitions shall apply for purposes of
this Section 6.16:

 

(i)        ‘Designated Beneficiary’ means the individual who is designated as
the beneficiary under Section 6.13 and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury regulations.

 

(ii)       ‘Distribution Calendar Year’ means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 6.16(b)(ii). The required
minimum distribution for the Participant’s first Distribution Calendar Year will
be made on or before the Participant’s Required

 

44

--------------------------------------------------------------------------------


 

Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

 

(iii)      ‘Life Expectancy’ means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(iv)     ‘Participant’s Account Balance’ means the account balance as of the
last valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

 

(v)      ‘Required Beginning Date’ means the date specified in Section 6.07(h)
of the Plan.

 

Article 7

 

ADMINISTRATION OF THE PLAN

 

7.01     Named Fiduciaries. The following parties are named as Fiduciaries of
the Plan and shall have the authority to control and manage the operation and
administration of the Plan:

 

(i)        The Company;

 

(ii)       The Trustee;

 

(iii)      The Plan Administrator.

 

The Fiduciaries named above shall have only the powers and duties expressly
allocated to them in the Plan and in the Trust Agreement and shall have no other
powers and duties in respect of the Plan; provided, however, that if a power or
responsibility is not expressly allocated to a specific named fiduciary, the
power or responsibility shall be that of the Company. No Fiduciary shall have
any liability for, or responsibility to inquire into, the acts and omissions of
any other Fiduciary in the exercise of powers or the discharge of
responsibilities assigned to such other Fiduciary under this Plan or the Trust
Agreement.

 

7.02     Company. The Company:

 

(i)        shall be the Plan Administrator, or shall appoint the Plan
Administrator as provided in Section 7.03(a);

 

45

--------------------------------------------------------------------------------


 

(ii)       shall cause Employers to make contributions to the Plan, as required
in the Plan;

 

(iii)      shall appoint and remove the individuals, banks, or other entities
who serve as Trustee, and the members of the Committee, as provided herein; and

 

(iv)      may amend any or all of the provisions of the Plan and to terminate
the Plan, in whole or in part, pursuant to the procedures provided hereunder.

 

7.03     Trustee. The Trustee shall exercise all of the powers and duties
assigned to the Trustee as set forth in the Trust Agreement. The Trustee shall
have no other responsibilities with respect to the Plan.

 

7.04     Plan Administrator.

 

(a)       The Plan Administrator shall be the Company, or such person (including
any entity or committee) as the Company may designate as Plan Administrator by
action of its Board of Trustees. The authority of the Company shall be exercised
by the Committee, or by officers, employees and agents of the Company, as set
forth in this Section 7.04; provided, however, that the fact that the Company
has delegated a portion of its authority as Plan Administrator to another person
shall not cause such person to become the Plan Administrator unless such person
is specifically so designated and acknowledges such designation in writing.

 

(b)       The Company may appoint a Committee to act as its agent in the
administration of the Plan in accordance with the provisions of this Section
7.04. The Committee shall consist of a number of members determined by the
Company, who shall be appointed by and serve at the pleasure of the Company. Any
Participant, officer, or director of the Employer shall be eligible to be
appointed a member of the Committee and all members shall serve as such without
compensation. Upon termination of his employment with the Employer, or upon
ceasing to be an officer or director, if not an Employee, he shall cease to be a
member of the Committee. The Company shall have the right to remove any member
of the Committee at any time. A member may resign at any time by written notice
to the Committee. If a vacancy in the Committee should occur, a successor shall
be appointed by the Company.

 

(c)       The Company may appoint a Chairman and a Secretary from among the
members of the Committee. All resolutions, determinations and other actions
shall be by a majority vote of all members of the Committee. Any individual
member of the Committee shall have the authority to take any action on behalf of
the Committee which such member determines in good faith to be ministerial in
nature, or which is necessary or appropriate to carry out determinations of the
Committee, or to protect the Plan and the Fund in a situation in which it is not
practical to convene a meeting of the Committee. The Committee may appoint such
agents, who need not be members of the Committee, as it deems necessary for the
effective performance of its duties, and may delegate to such agents such powers
and duties, whether ministerial or discretionary, as the Committee deems
expedient or appropriate. The compensation of such agents shall be fixed by the
Committee; provided, however, that in no event shall compensation be paid if
such payment

 

46

--------------------------------------------------------------------------------


 

violates the provisions of Section 406 of the Act and is not exempted from such
prohibitions by Section 408 of the Act.

 

(d)       The Plan Administrator shall be the “plan administrator” and the
“administrator” as defined in Code Section 414(g) and Section 3(16)(A) of the
Act, shall have complete control of the administration of the Plan, with all
powers necessary to enable it to properly carry out the provisions of the Plan
and not inconsistent with any of the provisions hereof, whether or not such
powers and duties are specifically set forth herein. In furtherance thereof, the
Committee shall have the discretionary authority to determine all questions
arising in administration of the Plan and to determine all facts pertinent
thereto, including without limitation the power to determine the rights or
eligibility of Employees, Participants, and their Beneficiaries, and the amount
and form of their respective interests; and the decision thereon of the
Committee shall be final and conclusive and binding upon all persons to the
extent permitted by law. Not in limitation but in amplification of the
foregoing, the Committee shall have the following specific powers and
responsibilities:

 

(i)        To adopt such rules, procedures and regulations as in its opinion may
be necessary for the proper and efficient administration of the Plan, which may
alter any provision of the Plan that is ministerial or administrative in nature
(including the time or method for performing any act) without the need for a
formal amendment;

 

(ii)       to keep records of all acts and determinations of the Committee, and
to keep all such records, books of accounts, data and other documents as may be
necessary for the proper administration of the Plan;

 

(iii)      to prepare and distribute to all Plan Participants and Beneficiaries
information concerning the Plan and their rights under the Plan, including, but
not limited to, all information which is required to be distributed by the Act,
the regulations thereunder, or by any other applicable law;

 

(iv)      to file with the Secretary of Labor such reports and additional
documents as may be required by the Act and regulations issued thereunder,
including, but not limited to, a plan description, annual reports, terminal
reports and supplementary reports;

 

(v)       to file with the Secretary of the Treasury and the Pension Benefit
Guaranty Corporation all reports and information required to be filed by the
Internal Revenue Code, the Act and regulations issued under each;

 

(vi)      to exercise any authority of a “plan administrator” or an
“administrator” as defined in Code Section 414(g) and Section 3(16)(A) of the
Act; and

 

(vii)     to do all things necessary to operate and administer the Plan in
accordance with its provisions and in compliance with applicable provisions of
federal law.

 

47

--------------------------------------------------------------------------------


 

(e)       To enable the Committee to perform its functions, the Company shall
supply, or cause to be supplied, full and timely information of all matters
relating to the compensation and length of service of all Participants, their
retirement, death or other cause of termination of employment, and such other
pertinent facts as the Committee may require. The Committee shall advise the
Trustee of such facts and issue to the Trustee such instructions as may be
required by the Trustee in the administration of the Plan. The Committee and the
Company shall be entitled to rely upon all certificates and reports made by a
Certified Public Accountant selected or approved by the Company. The Committee,
the Company and its officers and the Trustee, shall be fully protected in
respect of any action suffered by them in good faith in reliance upon the advice
or opinion of any accountant or attorney, and all action so taken or suffered
shall be conclusive upon each of them and upon all other persons interested in
the Plan.

 

(f)        The Company, by action of its Board of Trustees, Chief Executive
Officer, or any person to whom the Board of Trustees or Chief Executive Officer
has delegated such authority, may designate any person or committee other than
the Committee to exercise any of its authority as plan administrator. If at any
time a Committee has not been appointed, or for any reason is not functioning,
under this Section 7.04, and no other officer has been specifically designated,
the authority of the Company as plan administrator shall be exercised by the
Company’s senior officer responsible for human resources, or persons acting
under such officer’s authority and supervision. In such event, all references in
this Plan or the Trust to the “Committee” shall be deemed to refer instead to
the person or body so authorized to exercise the Company’s authority as plan
administrator. Even if the Committee is functioning, such officer, or persons
acting under his authority and supervision, may also exercise any authority of
the Plan Administrator that is necessary or convenient for the routine
administration and maintenance of the Plan or the protection of Plan assets, and
any such exercise of authority by a person acting within the scope of his normal
duties shall be presumed authorized, subject to the review of his supervisors
and the Committee.

 

7.05     Standard of Fiduciary Duty. Any Fiduciary, or any person designated by
a Fiduciary to carry out fiduciary responsibilities with respect to the Plan,
shall discharge his duties solely in the interests of the Participants and
Beneficiaries for the exclusive purpose of providing them with benefits and
defraying the reasonable expenses of administering the Plan. Any Fiduciary shall
discharge his duties with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matter would use in the conduct of an enterprise of a like
character and with like aims. Any Fiduciary shall discharge his duties in
accordance with the documents and instruments governing the Plan insofar as such
documents and instruments are consistent with the provisions of the Act.
Notwithstanding any other provisions of the Plan, no Fiduciary shall be
authorized to engage in any transaction which is prohibited by Section 406 of
the Act, or Section 4975 of the Code, in the performance of its duties
hereunder.

 

7.06     Claims Procedure. Any Participant, Former Participant, Beneficiary or
authorized representative of any such person (hereinafter referred to as
“Claimant”), may file a claim for benefits under the Plan by submitting to the
Committee a written statement describing the nature of the claim and requesting
a determination of its validity under the terms of the Plan. Within 90 days
after the date such claim is received by the Committee, it shall issue a ruling
with respect to the claim. Such 90 day period may be extended by up to an
additional 90 days if notice of the

 

48

--------------------------------------------------------------------------------


 

extension is given to the Claimant by the end of the first 90 day period. If the
claim is wholly or partially denied, written notice shall be furnished to the
Claimant, which notice shall set forth in a manner calculated to be understood
by the Claimant:

 

(i)                        the specific reason or reasons for denial;

 

(ii)                     specific reference to pertinent Plan provisions on
which the denial is based;

 

(iii)                  A description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary;

 

(iv)                 an explanation of the claims review procedures and the time
limits applicable to such procedures; and

 

(v)                    for claims filed on or after January 1, 2002, an
explanation of the Claimant’s right to bring an action under Section 502(a) of
the Act following an adverse determination on review.

 

For any claim that involves a determination of Permanent Disability, the
Committee shall issue a ruling with respect to the claim within 45 days after
the date such claim is received by the Committee. This period may be extended
for up to 30 days if notice of the extension is given to the Claimant by the end
of the first 45 day period. If, prior to the end of the first 30 day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
30 days, provided that the Plan Administrator notifies the claimant, prior to
the expiration of the first 30 day extension period, of the circumstances
requiring the extension and the date as of which the plan expects to render a
decision. In the case of any extension under this paragraph, the notice of
extension shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the Claimant
shall be afforded at least 45 days within which to provide the specified
information.

 

Any Claimant whose claim for benefits has been denied, may appeal such denial by
resubmitting to the Committee, within 60 days of the date the Claimant receives
notice of such denial, a written statement requesting a further review of the
decision. Such statement shall set forth the reasons supporting the claim, the
reasons such claim should not have been denied, and any other issues or comments
which the Claimant deems appropriate with respect to the claim.

 

If the Claimant shall request in writing, the Committee shall make available for
examination of the Claimant free of charge, reasonable access to and copies of
the Plan documents and any other evidence which was considered by the Committee
and pertinent to his claim or, effective for claims filed on or after January 1,
2002, any documents, records or other information that is relevant to his claim.

 

49

--------------------------------------------------------------------------------


 

Within 60 days after the request for further review is received, the Committee
shall review its determination of benefits and the reasons therefor and notify
the Claimant in writing of its final decision. Such 60 day period may be
extended by up to an additional 60 days if the Committee determines that such
extension is necessary and notice of the extension is given to the Claimant by
the end of the first 60 day period Such written notice shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, with specific references to the pertinent Plan provisions on which the
decision is based.

 

Article 8

 

AMENDMENT AND TERMINATION

 

8.01     Right to Amend. The Company intends for the Plan to be permanent so
long as the Company exists; however, it reserves the right to modify, alter, or
amend this Plan from time to time, to any extent that it may deem advisable,
including, but not limited to any amendment deemed necessary to insure the
continued qualification of the Plan under Section 401(a) of the Code or to
insure compliance with the Act; provided, however, that the Employer shall not
have the authority to amend the Plan in any manner which will:

 

(i)                        Permit any part of the Fund (other than such part as
is used to pay taxes and administrative expenses) to be used for or diverted to
purposes other than for the exclusive benefit of the Participants or their
Beneficiaries;

 

(ii)                     Cause or permit any portion of the assets of the Fund
to revert to or become the property of the Employer, other than as already
provided under the Plan;

 

Amendments to the Plan shall be adopted by the Board of Trustees of the Company
or any person to whom the Board may delegate the authority to amend; provided
that the Chief Executive Officer of the Company or the senior officer of the
Company responsible for human resources matters may approve any amendment to the
Plan that he reasonably determines to be administrative, ministerial or
technical in nature, necessary or appropriate to implement a resolution adopted
by the Board of Trustees, or necessary to preserve the tax qualified status of
the Plan or comply with any applicable law.

 

8.02     Termination and Discontinuance of Contributions.

 

(a)       The Company shall have the right at any time to terminate this Plan or
to discontinue permanently its contributions hereunder (hereinafter referred to
as a “Plan Termination”). Plan Termination shall be effective as of the date
stated in a resolution of the Company (or its designated agent) to that effect.

 

(b)       Subject to the provisions of Subsection (c) below, the Plan will
terminate as to an individual Employer on the first to occur of the following:

 

(i)                        The date it is terminated by that Employer if thirty
days’ advance written notice of the termination is given to the Committee, the
Trustees and the other Employers.

 

50

--------------------------------------------------------------------------------


 

(ii)                     The date it is terminated with respect to that Employer
by the Company, if thirty days’ advance written notice of the termination is
given to that Employer, the Committee, the Trustees and the other Employers.

 

(iii)                  The date that Employer is judicially declared bankrupt or
insolvent.

 

(iv)                 The date that Employer completely discontinues its
contributions under the Plan.

 

(v)                    The dissolution, liquidation, merger, consolidation or
reorganization of that Employer, or the sale by that Employer of all or
substantially all of its assets.

 

(c)       The provisions of Subsection (b) above shall be subject to the
following:

 

(i)                        If an Employer is dissolved, liquidated, merged,
consolidated or reorganized, or if an Employer sells all or substantially all of
its assets, arrangements may be made with the consent of the Company whereby the
Plan will be continued by any successor to that Employer or any purchaser of all
or substantially all of that Employer’s assets, in which event the successor or
purchaser will be substituted for that Employer under the Plan and the Plan
shall continue in effect without a termination thereof as to that Employer.

 

(ii)                     If any Employer is dissolved, liquidated, merged or in
any way reorganized into, or is consolidated with, any other Employer, the Plan
as applied to the former Employer will automatically continue in effect without
a termination thereof.

 

(iii)                  If any of the events described in Subsection (b) should
occur but some or all of the Participants employed by the Employer are
transferred to employment with one or more other Employers coincident with or
immediately following the occurrence of such event, the Plan as applied to those
Participants will automatically continue in effect without a termination
thereof.

 

(d)       If the Plan as applied to all Employers, or as applied to any
individual Employer, is terminated or partially terminated for any reason, or
contributions to the Plan are discontinued, the date of such termination or
partial termination or complete discontinuance of contributions shall be a
Valuation Date and all adjustments required under the Plan as of a Valuation
Date which is the last day of the Plan Year then shall be made. The Accounts of
Participants with respect to whom there has been a termination of the Plan or a
partial termination of the Plan shall become nonforfeitable as of that date.

 

(e)       The termination or discontinuance pursuant to this Section shall not
terminate the Trust or operate to accelerate any payments or distributions
hereunder, and the Trustee shall continue to administer the Trust in accordance
with its terms and the provisions hereof. Notwithstanding the foregoing, on and
after the date of termination of the Plan or permanent

 

51

--------------------------------------------------------------------------------


 

discontinuance of contributions, as aforesaid, the Committee, in its discretion,
may, subject to Section 401(k)(10) of the Code, provide for distributions of the
amounts in the Accounts of any Participant at the end of any Plan Year before
the occurrence of any of the events described in Article 6 which trigger
distribution rights. At such time as settlement has been completed with respect
to all persons entitled to any portion of the Trust Fund, the Trust shall
terminate and the Trustee shall be discharged.

 

Article 9

 

MISCELLANEOUS

 

9.01     Headings. The headings and subheadings in this Plan have been inserted
for convenience of reference only and are to be ignored in any construction of
the provisions hereof.

 

9.02     Action by Employer. Any action by an Employer under this Plan shall be
by resolution of the Employer, by its board of directors or trustees, if
applicable, or by any person or persons duly authorized to take such action.

 

9.03     Spendthrift Clause. Except as otherwise provided by law, none of the
benefits, payments, proceeds or distributions under this Plan shall be subject
to the claim of any creditor of any Participant or Beneficiary, or to any legal
process by any creditor of such Participant or Beneficiary, and none of them
shall have any right to alienate, commute, anticipate or assign any of the
benefits, payments, proceeds or distributions under this Plan, except to the
extent expressly provided herein to the contrary.

 

This Section shall not apply to any benefit payable under the Plan to a
Participant to the extent such benefit is payable, in whole or in part, to any
person other than a Participant or Beneficiary pursuant to a “qualified domestic
relations order” (as defined in Section 414(p) of the Code). The Committee shall
adopt rules for determining whether a court order is a “qualified domestic
relations order” and for administering benefits and Plan assets pending such
determinations and pursuant to “qualified domestic relations orders.” Amounts
may be distributed pursuant to a qualified domestic relations order
notwithstanding the fact that the Participant has not incurred a Termination of
Employment or attained the age of 55.

 

9.04     Discrimination. The Company, the Committee, the Trustee and all other
persons involved in the administration and operation of the Plan shall
administer and operate the Plan and Trust in a uniform and consistent manner
with respect to all Participants similarly situated and shall not permit
discrimination in favor of officers, stockholders, or highly paid Employees.

 

9.05     Release. Any payment to a Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of this Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Trustee, Committee and any Employer, any of whom may require such Participant,
Beneficiary, or legal representative, as a condition precedent to such payment,
to execute a receipt and release therefor in such form as shall be determined by
the Trustee, the Committee or the Employer, as the case may be.

 

52

--------------------------------------------------------------------------------


 

9.06     Compliance with Applicable Laws. The Committee shall interpret and
administer the Plan in such manner that the Plan and Trust shall remain in
compliance with the Code, the Act and all other applicable laws, regulations,
and rulings.

 

9.07     Agent for Service of Process. The agent for service of process of this
Plan shall be the person listed from time to time in the current records of the
Secretary of State of Illinois as the agent for the service of process for The
Equity Residential Properties Trust.

 

9.08     Merger.

 

(a)       In the event of any merger or consolidation of the Plan with any other
qualified plan, or the transfer of assets or liabilities between the Plan and
any other qualified plan, each affected participant must receive (assuming that
the recipient plan would terminate) the benefit immediately after the merger,
consolidation, or transfer that is equal to or greater than the benefit such
participant would have been entitled to receive immediately before the merger,
consolidation, or transfer (assuming that the plan in which the participant had
been participating had then terminated).

 

(b)       No cutback in accrued benefit rights that would violate Section
411(d)(6) of the Code shall be permitted in connection with any merger,
consolidation or transfer under this Section 9.08 and any accrued benefit rights
set forth in any other plan and not specifically set forth in this Plan shall be
deemed incorporated into this Plan, solely to the extent necessary to satisfy
the condition of this sentence.

 

9.09     Governing Law. The Plan shall be governed by the laws of the State of
Illinois to the extent that such laws are not preempted by Federal law.

 

9.10     Absence of Guarantee. Neither the Fiduciaries nor the Employers in any
way guarantee the Trust Fund from loss or depreciation. While it is the
intention of the Employers that the Plan be permanent, the Employers do not
guarantee the continuation thereof or contributions thereto for any Plan Year.
All payments to be made under the Plan shall be made solely out of the Trust
Fund and neither the Employers nor the Trustee in any way guarantee, or shall be
personally responsible for, the payment of any amount which may be or become due
to any person from the Trust Fund. The Employers and the Committee shall not
incur any liability for any act or omission of any Trustee, nor shall any
Trustee incur any liability for any act or omission of the Employers or the
Committee or of another Trustee.

 

9.11     Litigation. In any action or proceeding regarding the assets or
administration of the Plan, Participants, Employees or former Employees,
Beneficiaries or any other persons having or claiming to have an interest in the
Plan shall not be necessary parties and shall not be entitled to any notice or
process. Any final judgment which is not appealed or appealable and may be
entered in any such action or proceeding shall be binding and conclusive on the
parties hereto and all persons having or claiming to have any interest in this
Plan. To the extent permitted by law, if a legal action is begun against the
Company, any Employer, the Trustee, members of the Committee, or their
respective employees or agents by or on behalf of any person, and such action
results adversely to such person, or if a legal action arises because of
conflicting claims to a Participant’s or other person’s benefits, the costs to
such person defending

 

53

--------------------------------------------------------------------------------


 

the action will be charged to the amounts, if any, which were involved in the
action or were payable to the Participant or other person concerned. To the
extent permitted by applicable law, acceptance of participation in this Plan
shall constitute a release of the Company, each Employer, the Trustee, the
members of the Committee and their respective employees and agents from any and
all liability and obligation not involving willful misconduct or gross neglect.

 

Article 10

 

TOP HEAVY RULES

 

10.01   General Rule. If the Plan is or becomes top-heavy in any Plan Year, the
provisions of this Article 10 will supersede any conflicting provision in the
Plan.

 

10.02   Definitions.

 

(a)       Key Employee, effective January 1, 2002, shall mean any Employee or
former Employee (and the Beneficiaries of such Employee) who at any time during
the Plan Year was an officer of an Employer whose annual compensation exceeded
$130,000 (as indexed pursuant to Section 416(i) of the Code, a 5-percent owner
of an Employer, or a 1-percent owner of an Employer who has annual compensation
of more than $150,000. Not more than 50 Employees (or, if less, the greater of
three or 10 percent of all Employees) shall be treated as officers. The
determination of who is a Key Employee will be made in accordance with Section
416(i)(1) of the Code and the regulations thereunder.

 

(b)       Top-Heavy Plan: For any Plan Year, this Plan is top-heavy if any of
the following conditions exist:

 

(i)                        If the Top-Heavy Ratio for this Plan exceeds 60
percent and this Plan is not part of any Required Aggregation Group or
Permissive Aggregation Group of plans.

 

(ii)                     If this Plan is a part of a Required Aggregation Group
of plans but not part of a Permissive Aggregation Group and the Top-Heavy Ratio
for the Required Aggregation Group of plans exceeds 60 percent.

 

(iii)                  If this Plan is a part of a Required Aggregation Group
and part of a Permissive Aggregation Group of plans and the Top-Heavy Ratio for
the Permissive Aggregation Group exceeds 60 percent.

 

(c)       Permissive Aggregation Group: The Required Aggregation Group of plans,
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Sections 401(a)(4) and 410 of the Code.

 

(d)       Required Aggregation Group: (1) Each qualified plan of the Employer in
which at least one Key Employee participates, and (2) any other qualified plan
of the Employer which enables a plan described in (d)(1) to meet the
requirements of Sections 401(a)(4) or 410 of the Code.

 

54

--------------------------------------------------------------------------------


 

(e)       Top-Heavy Ratio: The Top-Heavy Ratio for any Plan Year is the ratio of
the total account balances of all Key Employees to the total account balances of
all Participants as of the last day of the immediately preceding Plan Year. Any
distribution made to an Employee within one year prior to such date (five years
if the distribution was made for any reason other than separation from service,
disability or death), including any distribution from a terminated plan which,
if it had not been terminated, would be part of a Required Aggregation Group,
shall be included in the Employee’s account balance. If any defined benefit plan
is included in an Aggregation Group, the present value of benefits under such
plan, determined using the actuarial assumptions in effect under such plan,
shall be used instead of account balances.

 

(f)        Compensation: For purposes of this Article 10, compensation shall
mean all amounts paid or made available to the Participant by the Employer
during the Plan Year for services as an Employee as reported on Form W-2 (or
such other form as may be prescribed pursuant to §6041(d) and §6051(a)(3) of the
Code). Compensation shall also include any elective contributions excluded from
income under §125 of the Code (relating to cafeteria plans), §402(e)(3) of the
Code (relating to 401(k) plans), including Pre-Tax Contributions under this
Plan, §402(h) of the Code (relating to simplified employee pension plans), or
§132(f)(4) of the Code (relating to elective transportation fringe benefits).

 

Any Employee’s compensation for any Plan Year in excess of $170,000 (or such
other amount provided pursuant to Section 401(a)(17) of the Code) shall be
disregarded for all purposes under the Plan. Effective January 1, 2002, $200,000
shall be substituted for $170,000 in the preceding sentence. If an Employee
receives compensation from more than one Employer for a Plan Year, then his
compensation from all such Employers shall be aggregated for purposes of
applying the limit of Section 401(a)(17) of the Code for that Plan Year.
Commencing January 1, 1997, the rules requiring the aggregation of compensation
paid to certain family members of Highly Compensated Employees as set forth in
the Plan prior to the Effective Date shall no longer apply.

 

10.03   Minimum Allocation.

 

(a)       The Employer Contributions, less Forfeitures allocated under Section
6.06, allocated on behalf of any Participant who is not a Key Employee shall not
be less than the lesser of three percent (3%) of such Participant’s Compensation
or, in the case where the Employer has no defined benefit plan which designates
this Plan to satisfy Section 401 of the Code, the largest percentage of Employer
Contributions and Forfeitures, as a percentage of the Key Employee’s
Compensation, allocated on behalf of any Key Employee for that year. The minimum
allocation (to be known as the “Employer Top-Heavy Contribution”) is determined
without regard to any Social Security contribution. The Employer Top-Heavy
Contribution shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the year because of (i) the Participant’s
failure to complete 1,000 Hours of Service (or any equivalent provided in the
Plan), (ii) the Participant’s failure to make Employee Contributions to the
Plan, or (iii) Compensation less than a stated amount.

 

(b)       The provisions of paragraph (a) above shall not apply to any
Participant who was not employed by an Employer on the last day of the Plan
Year.

 

55

--------------------------------------------------------------------------------


 

10.04   Nonforfeitability of Employer Top-Heavy Contribution. To the extent it
is required to be nonforfeitable under Section 416(b) of the Code, any Employer
Top-Heavy Contribution may not be forfeited under Sections 411(a)(3)(B) or
411(a)(3)(D) of the Code.

 

10.05   Vesting. For any Plan Year in which the Plan is top-heavy, the vesting
schedules with respect to Employer Profit Sharing and Matching Contributions
shall be based on completed Years of Credited Service then standing to the
Participant’s credit:

 

Years of Credited Service

 

Vested Percentage

0-1

 

0%

2

 

25%

3

 

50%

4

 

75%

5 or more

 

100%

 

No change in the vesting schedule due to this Section shall operate to reduce
any Participant’s vested interest in any of his Accounts.

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed below by its duly authorized officers on this 1 day of January, 2004,
to be effective as of January 1, 2004.

 

 

EQUITY RESIDENTIAL

 

 

 

By:

/s/ Catherine M. Carraway

 

 

 

 

Its:

1st VP HR Operations

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PARTICIPATING EMPLOYERS

 

Equity Residential

 

Equity Residential Properties Management Corp.

 

Evans Withycombe Management

 

Equity Corporate Housing, Inc.

 

--------------------------------------------------------------------------------


 

THE EQUITY RESIDENTIAL PROPERTIES TRUST

 

ADVANTAGE RETIREMENT SAVINGS PLAN

 

(Amendment and Restated Effective January l, 2004)

 

--------------------------------------------------------------------------------